 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
358 NLRB No. 37
 
298
 
Relco Locomotives, Inc. 
and
 
Mark Baugher 
and
 
Charles Newton 
and
 
Richard Pace 
and
 
Nicholas 
Renfrew. 
Cases 18

CA

0
19720, 18

CA

0
19721, 
18

CA

0
19744, and 18

CA

0
19745
 
April 
30
, 2012
 
DECISION AND ORDER
 
B
Y 
C
HAIRMAN 
P
EARCE AND 
M
EMBERS 
G
RIFFIN
 
AND 
B
LOCK
 
On October 19, 2011, Administrative Law Judge Geo
f-
frey Carter issued the attached decision.  The Respondent 
filed exceptions and 
a 
supporting brief.  The Acting Ge
n-
eral Counsel filed an an
swering brief.
 
The National Labor Relations Board has delegated its 
authority in this proceeding to a three
-
member panel.
 
The Board has considered the decision and record in 
light of the exceptions and briefs and has decided to a
f-

findings,
1
 
and conclusions and 
to adopt the recommended Order.
 
ORDER
 
The National Labor Relations Board adopts the re
c-
ommended Order of the administrative law judge and 
orders that the Respondent, Relco Locomotives, Inc., 
Albia, Iowa, its officers, agents,
 
successors, and assigns, 
shall take the action set forth in the Order.
 
 
David Biggar
 
and 
Catherine Homolka, Esqs.,
 
for the Acting 
General Counsel.
 
L. Steven Platt
, 
Paul Starkman
,
 
and 
Svetlana Zavin, Esqs., 
of 
Chicago, Illinois,
 
for the Respondent.
 
DECISIO
N
 
S
TATEMENT OF THE 
C
ASE
 
G
EOFFREY 
C
ARTER
,
 
Administrative Law Judge.
  
This case 
was tried in Albia, Iowa, on August 9

10, 2011.  Mark Baugher 
filed the charge in Case 18

CA

19720 on March 21, 2011, and 
filed an amended charge on May 27, 2011.
 
1
  
Charles Newton 
filed the charge in Case 18

CA

19721 on March 22, 2011, and 
filed an amended charge on May 27, 2011.  Richard Pace filed 
the charge in Case 18

CA

19744 on April 6, 2011.  Nicholas 
                                        
                  
 
1
 
The Respondent has excepted to some of the judge

s credibility 
findings.  The Board

s established policy is not to overrule an admini
s-
trative law judge

s credibility resolutions unless the clear preponde
r-
ance 
of all the relevant evidence convinces us that they are incorrect.  
Standard Dry Wall Products
, 91 NLRB 544 (1950), enfd. 188 F.2d 362 
(3d Cir. 1951).  We have carefully examined the record and find no 
basis for reversing the judge

s findings.
 

decision in
 
Relco Locomotives, Inc.
, 358 NLRB 
229
 
(2012) (
Relco I
), involves the same Respondent and similar findings of 
violations.  Judge Carter in the present case referred to the decision of a 
different judge in 
Relco I
, but did not rely on the finding
s in that dec
i-
sion in making his findings here.  Neither do we rely on 
Relco I 
in 
deciding this case.
 
1
 
All dates are
 
from 2010,
 
unless otherwise indicated
.
 
Renfrew filed the charge in Case 18

CA

0
19745 on April 6, 
2
011.  The Acting General Counsel issued a consolidated co
m-
plaint (covering all four cases) on June 8, 2011.
 
The complaint alleges that Relco Locomotives, Inc. (Relco 
or Respondent) violated Section 8(a)(3), (4)
,
 
and (1) of the 
National Labor Relations Act (the Act) by taking the following 
steps because Baugher engaged in union or other protected 
concerted activities and/or because Baugher gave testimony at 
an unfair labor practice hearing in Case 18

CA

0
19175 iss
uing 
a written warning to Baugher on November 1, 2010; suspen
d-
ing Baugher for 2 days on November 1, 2010; issuing an unf
a-
vorable performance evaluation to Baugher on or about D
e-
cember 22, 2010; placing Baugher on probation on or about 
December 22, 2010; an
d terminating Baugher on March 11, 
2011.  
 
Regarding Newton, the complaint alleges that the Respon
d-
ent violated Section 8(a)(3), (4)
,
 
and (1) of the Act by taking 
the following steps because Newton engaged in union or other 
protected concerted activities a
nd/or because Newton gave 
testimony at an unfair labor practice hearing in Case 18

CA

0
19175: threatening Newton on November 29, 2010, that he 
was being watched; issuing a verbal warning to Newton on 
November 29, 2010; issuing an unfavorable performance ev
a
l-
uation to Newton on or about December 22, 2010; placing 
Newton on probation on or about December 22, 2010; and te
r-
minating Newton on March 11, 2011.  
 
As for Pace and Renfrew, the complaint alleges that the R
e-
spondent violated Section 8(a)(1) of the Act 
by terminating 
them on December 23, 2010, because they engaged in protected 
concerted activities in the form of discussing their concerns 
about the possible discharge of a coworker.
 
The Respondent filed a timely answer denying each of the 
a
l
leged violation
s in the complaint.
 
On the entire record, including my observation of the d
e-
meanor of the witnesses, and after considering the briefs filed 
by the Acting General Counsel and the Respondent, I make the 
following
 
F
INDINGS OF 
F
ACT
 
I
.
  
JURISDICTION
 
The Respond
ent, a corporation, repairs and rebuilds locom
o-
tives at its facility in Albia, Iowa, where it annually purchases 
and receives goods and materials valued in excess of $50,000 
directly from suppliers located outside of the State of Iowa, and 
sells and ships 
goods and materials valued in excess of $50,000 
from its Albia, Iowa facility directly to customers located ou
t-
side the State of Iowa.  The Respondent admits, and I find, that 
it is an employer engaged in commerce within the meaning of 
Section 2(2), (6), a
nd (7) of the Act, and that the Brotherhood 
of Railroad Signalmen (the Union) is a labor organization wit
h-
in the meaning of Section 2(5) of the Act. 
 
II
.
 
ALLEGED UNFAIR LABOR
 
PRACTICES
 
A. Background F
acts
 
This case follows on the heels of another trial inv
olving Re
l-
co that was conducted by Administrative Law Judge William 
Schmidt.  See 
Relco, Inc.
, Cases 18

CA

0
19175, 18

CA

 RELCO LOCOMOTIVES
,
 
INC
.
 
 
299
 
0
19350, 18

CA

0
19367 and 18

CA

19499, slip op. (March 
28, 2011).  Although my analysis does not depend on the fin
d-
ings that Judge Schmi
dt made in his decision (which is still 
pending before the Board), I have summarized portions of 

useful background for the complaint allegations that are at issue 
in my case.
 

perations
 
Relco maintains a facility in Albia, Iowa
,
 
where it employs 
approximately 100 workers in its mission of repairing and r
e-
building locomotives.  
(
GC Exhibit (Exh.) 36 at 2

3 (
Relco, 
Inc.
, Cases 18

CA

0
19175, 18

CA

0
19350, 18

CA

0
19367 
& 18

CA

19499
, slip op. (J. Schmidt 2011)); Transcript (Tr.) 
95.
)
 
2. Welding tests and the responsibilities of fabricators
 

charging parties Mark Baugher and Charles Newton).  Al
t-
hough fabricators handle a vari
ety of tasks ranging from crea
t-
ing parts, using blow torches, cutting
,
 
and grinding, welding is 
an important aspect of their responsibilities.  
(
Tr. 193, 384.
)
  
In 
light of that fact, Relco encourages its fabricators to become 
certified as welders (althoug
h such certification is not mandat
o-
ry), and provides opportunities for fabricators to initiate their 
welding certification tests at the facility.  
(
Tr. 384.
)
  
 
Project Manager Cliff Benboe handled the welding tests that 
Relco conducted before approving the
 
tests to be reviewed by 
an outside firm.
2
  
(
Tr. 321.
)
  
As Benboe explained, Relco asked 
new employees to take the welding test within 30 days of their 
date of hire.  Employees who failed that initial test could retake 
the examination after the waiting per
iod expired (30 days after 
the first unsuccessful attempt, and 90 days after the second 
unsuccessful attempt), but Relco did not have formal deadlines 
for employees to retake or pass the test if their initial attempts 
failed.
3
  
(
Tr. 330, 407, 414.
)
  
 
3. 
Performance reviews
 
Relco conducts annual performance reviews at the end of the 
year, and often grants raises at that same time to certain e
m-
ployees.  
(
Tr. 437.
)
  

complete questionnaires to rate employees in 26 area
s,
4
 
with 
                                        
                  
 
2
 

the employee to demonstrate their 
vertical
-
up and overhead welds.  If 

send the coupon to an outside agency to determine if the coupon met 
the strength test requirements for certification.  Tr. 320

321, 345.  In 
this case, 
the employees who failed the welding test generally failed 

 
3
 

work to assign to fabricators who had not passed the welding certi
fic
a-
tion test.  See Tr. 322.  To the contrary, Relco employed several fabr
i-
cators (including charging parties Baugher and Newton) for well over a 
year even though they did not pass the welding certification test.  In 
addition, Operations Manager David Cral
l was not able to identify any 
occasion when it was difficult to find work for Baugher because 
Baugher was not a certified welder.  Tr. 404. 
 
4
 
Employees are rated in the following 26 areas: stays on task; a
t-
tendance; has required tools/equipment; safety p
ractices; operation and 
care of equipment; organization of workstation; job knowledge; job 
each area assigned a score between 1 (outstanding) and 5 (u
n-
acceptable).
5
  

c
hief 
o
per
a-
tions 
o
fficer
,
 
Mark Bachman
,
 
to discuss their ratings and make 
changes or additions as deemed necessary.  
(
Tr. 51

52, 386; see
 
also GC Exhs. 6

18 (example performance reviews).
)
 
 

e-
views provided opportunities for Relco to indicate the emplo
y-

m-
ployee was in the proc
ess of improving their skills.  
(
See GC 
Exhs. 6

18.
)
  
Specifically, in section D of the review, Relco 


(
GC Exh. 4, p. 4; see also GC Exhs. 6

18.
)
  
By contrast, in section C of th
e review, Relco listed r
e-

c-
ceptable and must be improved, else disciplinary action up to 

(
GC Exh. 4, p. 4; see also 
GC Exhs. 6

18.
)
  
 
Relco also rated employees 
for their growth potential.  Sp
e-
cifically, in the growth potential section of the performance 
review, Relco rated employees as: (1) Performance Growth: an 
employee who is learning and developing new job skills and 
knowledge; (2) Performance Plateau: an emp
loyee who has 
learned basic job skills and knowledge and is actively working 
on refining that skill and knowledge; and (3) Performance 
Peaking: an employee who has been performing similar tasks 
for an extended period of time and shows little sign of i
m-
prov
ement or desire to expand his/her job knowledge or skill 
diversity.  
(
GC Exh. 4, p. 3; GC Exhs. 6

18.
)
 
In 2008 and 2009, Relco did not do performance reviews for 
its entire staff, in part because the poor economy made it diff
i-
cult to give any raises.
6
  
(
Tr
. 170

171, 218

219, 403, 422, 
437.
)
  
In 2010, however, Relco resumed doing performance 
reviews for its entire staff (regardless of whether raises would 
also be given), in part because the economy began to improve, 
and in part because it had been a long tim
e since the previous 
reviews.  
(
Tr. 422.
)
  

performance evaluation questionnaires for the employees they 
supervised, and then discussed them with Bachman before the 
reviews were finalized.  
(
Tr. 51

52, 386.
)
  
Operatio
ns Manager 
David Crall then met with the individual employees one
-
on
-
one 
to discuss their performance review.  
(
Tr. 386 (noting that Crall 
                                        
                                        
            
 
skills; attitude (respectful, positive); problem solving; proactive; co
n-
tingency planning; volume of acceptable work; quality of work; pla
n-
ning and organization; jud
gment and decisions; meets deadlines; a
c-
cepts responsibility; accepts direction; oral communication; print rea
d-
ing/job understanding; recognize and facilitate improvements; fulfil
l-
ment of goals; improvement in job knowledge/skill; supervisor intera
c-
tion; a
nd effective working relationships.  See, e.g., GC Exhs. 6

18; see 
also GC Exh. 4 (performance review instructions, including definitions 
of each of the rating areas noted here). 
 
5
 
The specific scores that Relco could give to employees in each ra
t-
ing area
 


e.g., GC Exhs. 6

18. 
 
6
 
Because economic conditions caused Relco to limit the number of 
raises that it gave to employees in 20
08 and 2009, I am not persuaded 


25) that it put Baugher 
and Newton on notice that their performance was subpar in 2008 and 
2009 by not giving them raises those years.
 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
300
 
occasionally took notes about what happened in the perfo
r-
mance review meeting).
)
 
4. Events leading to litigation in 
R
elco, Inc.
, Cases 18

CA

0
19175, 18

CA

0
19350, 18

CA

0
19367, and 18

CA

0
19499
 

the possibility joining a union, and to that end began commun
i-
cating with the Brotherhood of Railroad Signalmen.  
(
GC Exh.
 
36 at 4

5.
)
  
A union representative met with Relco employees 
at an offsite meeting in April 2009, and shortly thereafter, e
m-
ployees (including Jeffery Smith, Ronald Dixon, and Timothy 
Kraber) began soliciting their coworkers to sign union cards 
and suppor
t the union organizing campaign.  
(
GC Exh. 36 at 5.
)
  
 
Bachman learned of the union organizing campaign (at the 
latest) in May 2009, and responded by contesting the merits of 
unionization in a 1
-
hour meeting with employees on May 15, 
2009 staff meeting, an
d in a letter sent to employees on or 
about August 28, 2009.  
(
GC Exh. 36 at 7.
)
 

(since early 2009) practice of charging employees a $36 mont
h-
ly fee for a uniform cleaning service.  
(
GC Exh. 36 at
 
7.
)
  
In an 
employee meeting held on March 4, 2010, about the uniforms, 
Kraber questioned management about the actual cost that Relco 
paid a contractor to clean the uniforms.  Later in the day, Dane 
See communicated 
with the uniform cleaning service direct
ly 
about the cost of cleaning Relco uniforms.  The cleaning se
r-
vice forwarded See

s emails to Relco.  
(
GC Exh. at 8.
)
 
Between June 8, 2009 and March 9, 2010, Relco terminated 
Smith, Dixon, See
,
 
and Kraber, citing various infractions of 
company policy.  
(
GC
 
Exh. 36 at 8

12.
)
  
Specifically, Relco 
provided the following justificatio
ns for the terminations: 
Smith

terminated for a gross safety violation (failing to 
wear 
steel
-
toed boots); Dixon

terminated for insubordination (vi
o-
lating instructions to stop worki
ng with his feet hanging off the 
side of a loco
motive he was repairing); See

terminated for 
inappropriate interaction with a vendor (alleged repeated ha
r-
assing
 
telephone calls); and Kraber

terminated for poor a
t-
tendance.  
(
GC Exh. 36 at 9

14.
)
 
In July 
2010, Relco asked its employees to sign a revised 
nondisclosure agreement that, among other provisions, barred 
employees from disclosing to any third party information about 
compensation, payments, correspondence, job history, rei
m-
bursements or personnel r

(
GC Exh. 36 at 15.
)
  
Employees were advised at the staff mee
t-
ing that anyone who refused to sign the revised agreement 
would have to speak with Bachman.  Id.
 
5. Trial in 
Relco, Inc.
, Cases 18

CA

0
19175, 18

CA

0
19350, 
18

CA

0
19367, and 18

CA

0
19499
 
On August 19, 2010, the Acting General Counsel (based on 
charges filed by the Union) issued a complaint alleging,
 
inter 
alia, that Relco violated Section 8(a)(3) and/or (1) of the Act 
when it discharged Smith, Dixon, See, and
 
Kraber.  The co
m-
plaint also alleged that Relco violated Section 8(a)(1) of the Act 
by maintaining an unlawful nondisclosure agreement and by 
coercing employees to sign that agreement.  
(
GC Exh. 36 at 1.
)
 
On September 14

16, 2010, Relco, the Union, and the
 
Ac
t-
ing General Counsel participated in a trial before Judge 
Schmidt concerning the allegations in the complaint for Cases 
18

CA

0
19175, 18

CA

0
19350, 18

CA

19367, and 18

CA

0
19499.  
(
GC Exh. 36 at 1.
)
  
Two of the individual charging 
parties in my case (Ma
rk Baugher and Charles Newton) test
i-
fied as witnesses for the Acting General Counsel in Judge 


of a locomotive with his feet dangling o
ff of the edge.  
(
See GC 
Exh. 34 at 358

359; see also GC Exh. 36 at 11.
)
  
Newton test
i-
fied about the nondisclosure agreement and the warnings that 
employees received about needing to speak with Bachman if 
they refused to sign the agreement.  
(
GC Exh. 33 at
 
344

347; 
see also GC Exh. 36 at 15 (noting that Newton denied seeing a 
memorandum that Relco asserted that it posted in August 2010 
to rescind the nondisclosure agreement).
)
 
On March 28, 2011, Judge Schmidt issued his decision in 
Cases 18

CA

0
19175, 18

CA

0
19350, 18

CA

0
19367 and 
18

CA

0
19499.  
(
GC Exh. 36 at 27.
)
 
 
B. 
Mark Baugher
 

 
Mark Baugher began working as a fabricator at Relco on 
March 7, 2007.  
(
Tr. 146.
)
  
In 2009, Baugher attended union 
meetings and signed a union card in connection with the U
n-

(
Tr. 146.
)
 
In the morning on September 13, 2010, Baugher contacted 
S
upervisor Shawn Shaffer and requested a perso
nal day.  
Baugher needed time off to testify as a witness in the trial r
e-
garding Smith, Dixon, Kraber,
 

not communicate that reason to Shaffer.  Shaffer advised 
Baugher that he only had a half
-
day available to use.  
(
Tr. 148

149, 197.
)
  
Baugher then asked about taking a vacation day 
instead, but Shaffer expressed doubt that such a request would 
be approved given that Baugher did not provide 2 weeks notice.  
Baugher decided to table the issue for the day, without telling 
Shaff
er that he needed time off to testify at the unfair labor 
practice trial.  
(
Tr. 149, 197.
)
 
2. Relco considers warning Baugher for a safety violation
 
Later on September 13, Bachman sent Operations Manager 
David Crall an email with the instruction to prepare
 
a letter of 
reprimand to Baugher for not wearing his hard hat (a/k/a PPE

personal protective equipment) while on duty that day.
7
  
(
R. 
                                        
                  
 
7
 
The witnesses who addressed this incide
nt provided conflicting te
s-
timony about precisely what (if anything) happened on September 13.  
Baugher denied working on the locomotive (a Herzog B
-
cab) where 
Bachman and Crall reported seeing him without a hardhat, but his 
testimony is undermined by the 
fact that he did not remember the 
events of September 13 when Relco disciplined him on November 1 
(though Baugher asserted that he later was able to remember what 
happened).  Tr. 198


e-
cause of those memory issue

does show that he worked on a B
-
cab on September 13 (though the 
record does not demonstrate that it was the specific B
-
cab where Crall 

-
hour time discr
epancy between the timecard entry showing that Baug
h-
er worked on a B
-
cab and the time that Relco asserts the violations 
occurred).  See GC Exh. 2. 
 

h-

itted during cross
-
 RELCO LOCOMOTIVES
,
 
INC
.
 
 
301
 
Exh. 2; see also Tr. 86, 328, 374 (noting that Bachman and 
Crall made their observations from a conference room appro
x-
ima
tely 50 yards away from the B
-
cab where Baugher was 
working).
)
  
When Crall responded by asking Bachman to pr
o-
vide him with details to use in the letter, Bachman indicated 

case) and suggested that
 
he and Crall handle the matter the 
following week.  Id.  No one in management spoke to Baugher 
on September 13 about any infractions that he allegedly co
m-
mitted that day.  
(
Tr. 79

80, 378

379.
)
 

 
The
 
following day (September 14), Baugher asked project 
manager Cliff Benboe for a vacation day for September 15.  

approved, Baugher showed Benboe his subpoena, prompting 
Benboe to say
,
 


call to Crall.  
(
Tr. 149

150.
)
  
Baugher was granted time to a
p-
pear and testify in the trial.  
(
Tr. 196

197.
)
 
Baugher testified on September 15 as a witness for the Ac
t-
ing General Counsel in the unfair labor practice tri
al handled by 
Judge Schmidt.  
(
Tr. 150.
)
  
As previously noted, Baugher pr
o-

x-
on was observed working on top of a locomotive with his feet 
dangling off of the edge.  
(
See GC Exh. 34 at 358

359; see
 
also 
GC Exh. 36 at 11.
)
  
Consistent with the Board Rules, Bachman 
was present in the courtroom when Baugher testified, and had 


p
rovided to the Union and the affidavit that Baugher provided 
to the Acting General Counsel.  
(
Tr. 150

152; see also GC 
Exhs. 19, 24.
)
 
4. Union election held at Relco
 
On October 20, the Board held an election at Relco to assess 
whether a sufficient number o
f employees supported the Union.  
                                        
                                        
            
 
examination that he did not see the September 13 incident.  Compare 
Tr. 326

328 with Tr. 336.  Crall also provided detailed testimony about 



September 13 email to Bachman in
dicates that Crall in fact relied on 

note that Crall erroneously testified that he, rather than Bachman, su
p-
plied the detail for the reprimand letter (prepared later) for the Septe
m-
ber 
13 incident.  Compare Tr. 377

378 with R. Exh. 2.  I therefore have 

m-
ber 13.
 
Finally, Bachman testified briefly about the September 13 incident, 
but did not explicitly testify that he saw 
Baugher engage in any mi
s-
conduct on that date.  See Tr. 86, 90, 428

429 (describing the B
-
cab 
and its status of repair, stating that he saw Baugher going in and out of 
the B
-
cab to perform miscellaneous repairs, and asserting that he did 
not see Baugher do
ing any welding).  However, Bachman did imply 
that Baugher improperly was working without his hardhat, and his 
implied testimony is corroborated by the September 13 email that 
Bachman sent to Crall to write Baugher up for not wearing his hardhat.  
See Tr. 


conduct on September 13, because Bachman prepared the email on the 
same day as the events of September 13 (and before Baugher 
notified 
Relco that he would be testifying in the trial before Judge Schmidt). 
 
(
Tr. 36.
)
  
A majority of employees voted against bringing the 
Union to Relco.  
 

 
On October 26, Baugher and a coworker (employee D. F.) 
were assigned to work on a locomotive together.
  
(
Tr. 156.
)
  
As 
required by company policy, both Baugher and D. F. placed 
blue flags on the locomotive to indicate that the locomotive was 
currently being serviced.
8
  
(
Tr. 156, 347.
)
  
When Baugher co
m-
pleted his shift, however, he neglected to remove his b
lue flag 
from the locomotive.
9
  
(
Tr. 156.
)
  
Relco personnel attempted to 
locate Baugher, and when those efforts failed, personnel ver
i-

blue flag.
10
  
(
Tr. 382.
)
  
When Baugher returned to work the 
next day, he was unable to find his blue flag in his toolbox or 
on the locomotive that he last serviced.  Baugher therefore not
i-
fied Benboe that he did not have his blue flag.  
(
Tr. 157.
)
 
 
6. Relco disciplines Baugher an
d places Baugher on probation
 
On November 1, Relco suspended Baugher for 2 days wit
h-


(
Tr. 159; GC Exh. 
25; see also GC Exhs. 26

27 (noting that Relco also
 
was giving 
Baugher a written warning for the September 13 infractions, 
and a verbal warning for the October 26 infraction).
)
  
As ind
i-
cated in documentation that Relco provided to Baugher,
11
 
Relco 
specifically relied on alleged infractions that occurred on 
Se
p-
tember 13 and October 26.  
(
See GC Exhs. 26, 27; see also Tr. 
382

383.
)
  
Relco described the September 13 infractions in an 
undated and unsigned document as follows:
 
 
On Monday, September 13
th
, between the approximate hours 
of 1430 and 1530, Mark Baughe
r was observed working on 

-

poor job performance, smoking in an enclosed area and disr
e-
gard for the Personal Protective Equipment (PPE) policy of 
Relco Locomotives.
 
 
Poor job performance was demons
trated by long lapses in 
production work.  Mark would do a small task, then, he would 
                                        
                  
 
8
 
The blue flag policy is essentially a safety measure.  If a locom
o-
tive is marked with a blue flag, Relco personnel are prohibited from 
moving the locomotive or removing the f
lag until the worker who 
placed the blue flag can be located.  Tr. 84, 347, 380

381.
 
9
 
Baugher suggested that D. F. also left his blue flag on the locom
o-
tive.  Tr. 156.  I have not credited that testimony because Baugher 
offered it in a tentative manner, a
nd because it is not corroborated by 
any other evidence.
 
10
 
Baugher did write his cell phone and home phone numbers on the 
back of his blue flag to facilitate being contacted in the event he left his 
blue flag on a locomotive.  Tr. 157.  However, no one cal
led Baugher 
on October 26 about the blue flag.  Tr. 157.
 
11
 
The record includes an unsigned and undated summary of Baug
h-

37(v).  The additional summary generally contains the same info
r-
m
ation as the documents that Relco provided to Baugher
,
 
GC Exhs. 26 
and 27, but identifies  Crall and Bachman as the managers who o
b-

policies that Baugher allegedly violated on September 1
3.  See GC 
Exh. 37(v).
 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
302
 
stand, smoke and loiter for 3

5 minutes before moving to the 
next task.
 
 

-

classified as a non
-
smoking area.
12
 
 

the fact that Mark was working for an extended period wit
h-
out his head protection (Helmet) while either loitering or pe
r-
forming tasks that would not be an interference with his pr
o-
tective head gear
.
 
 
This written warning is for the documentation of the above 
described infractions and may be considered progressive di
s-
cipline.  Any recurrence of the incidents listed above or other 
incidents in conflict with company policies or procedures will 
result i
n further disciplinary action, up to and including di
s-
charge.
 
 
(
GC Exh. 26.
)
13
  
Regarding the October 26 blue flag violation, 
Relco described the incident in an undated and unsigned doc
u-
ment as set forth below:
 
 
Documentation of verbal warning:
 
 
Blue Flag P
olicy
 
 

Locomotives, Inc. Albia Facility in the Spring of 2010.  The 
final written policy became documented and effective August 

be 
applied at all times when working on a unit and removed 

 
 

Flag was found left on a unit by Relco Locomotives, Inc. 
management.  After validation that Mark was not on company 
property, the Bl
ue Flag was removed.
 
 
                                        
                  
 
12
 
Bachman testified that Iowa law prohibits smoking in a confined 
space.  Bachman added that locomotives are considered confined spa
c-
es, and noted that the State had cited Relco twice for employees who 
violated the law by smoking in 
confined spaces.  Tr. 431; see also Tr. 
397 (Crall testimony that the State could impose penalties on Relco if 
employees smoked in confined spaces).
 
Regarding enforcement of the no
-
smoking policy, Baugher testified 
that in March 2011, Benboe smoked while i
nside of a 200 Amtrak 
locomotive.  Tr. 179

200.  However, Bachman testified that Benboe 
did not violate the no
-
smoking policy because the 200 Amtrak was a 
wrecked train and was not a confined space since its top had been r
e-
moved.  Tr. 430.  I have credited
 

not challenged with any rebuttal evidence.
 
13
 
Bachman testified that Relco held off on disciplining Baugher for 

advised that Relco should avoid actions (such 
as giving raises or repr
i-
mands) that might influence the Board election that was scheduled for 
(and held on) October 20.  Tr. 80; see also Tr. 382

383.  However, in 
the same preelection timeframe (on September 24), management 
(Benboe) spoke to another empl
oyee (employee K. S.) about driving 
recklessly on company property, and notified K. S. that disciplinary 
action would be forthcoming.  GC Exh. 37(p) (signed and dated stat
e-
ment prepared by Benboe on September 27).  Relco did wait until N
o-
vember 1 to formal
ly suspend K. S. and place him on probation.  See 
GC Exh. 37(q); see also GC Exh. 37(o) (disciplinary letter for K. S. 
was initially dated October 4, 2010).   
 
On the morning of October 26, 2010, Mark Baugher started 
work on the Amtrak 200 as assigned.  It was noted by Dave 
Crall, Cliff Benboe and Shawn Shaffer that he proceeded to 
the job without applying his Blue Flag or notifying his Supe
r-
visor that his Blue Flag was not in his possession.
 
 
(
GC Exh. 27.
)
14
  
Relco also provided Baugher with a copy of 
the blue flag policy to sign on November 1.  Baugher signed 
and returned blue flag policy to Relco on the same date.
15
  
(
GC 
Exh. 28.
)
 
In early D
ecember 2010, Baugher contacted Crall at the end 
of his shift and asked when his probation might be lifted.  
(
Tr. 
168.
)
  
A few days later (after conferring with Bachman), Crall 
told Baugher that he would remain on probation until he 
demonstrated no further
 
problems would arise.  Crall did not 
identify any specific steps (such as obtaining a welding certif
i-
cate) that Baugher needed to take to demonstrate that his prob
a-
tion should be lifted.  
(
Tr. 169.
)
 

 
On Decembe
r 22, Crall met with Baugher to discuss Baug
h-

16
  
(
Tr. 171, 387; GC Exh. 18.
)
  
Relco 

x-



eight
 
areas: staying on task; organization of workstation; problem 
solving; proactive; contingency planning; judgment and dec
i-
sions; accepts responsibility; recognizing and facilitating i
m-
provements; and fulfilling goals.  
(
GC E
xh. 18 at 1.
)
  
For 

n-
ments and his lack of a welding certification, and stated more 
broadly that Baugher was on probation for poor job perfo
r-
                                        
                  
 
14
 
Relco customarily issued verbal warnings to employees who 
committed blue flag violations for t
he first time.  Tr. 399

400; GC Exh. 
37(g), (h).  Relco has suspended employees who violate the blue flag 
policy on multiple occasions.  See GC Exh. 37(z).
 

follow the blue flag policy whe
n employees were assigned to work on a 
TRE project in February 2011.  Tr. 177

178.  Baugher acknowledged 
that Relco had an alternate practice of placing blue flags on the rails 
(because the TRE cars were aluminum and could not accommodate the 
magnetic blue
 
flag holders), and Baugher could not state that Relco 
failed to place blue flags on the rails.  Tr. 208.
 

Crall did not take issue with a group of employees who were not wea
r-
ing hard hats wh
ile on duty in February 2011.  Tr. 178

179.  While 
Baugher testified that Crall did not speak to the employees on the shop 
floor, Baugher did not have information about whether Crall later 
warned or disciplined those employees for not wearing hard hats as 
required.  Tr. 179.
 
15
 
Although Baugher did not sign the blue flag policy until Nove
m-
ber 1, he was aware of the policy before October 26 because the policy 
was discussed at a safety meeting that he attended shortly after retur
n-
ing to work (after an excused 
absence) in August 2010.  Tr. 153

154.
 
16
 


h-


337.  Relco did not obtain input 
from Foreman J
im Cronin, who supervised Baugher for 6 months in 
2010 when Baugher was assigned to the night shift.  Tr. 171.  Crall did 
not show Baugher the actual performance review paperwork during the 
meeting.  Tr. 172.
 
 RELCO LOCOMOTIVES
,
 
INC
.
 
 
303
 
mance and that Baugher had not bettered himself since joini
ng 
the company.  Relco set goals for Baugher to obtain his wel
d-
ing certification and to keep his work area clean and org
a-
nized.
17
  
(
GC Exh. 18 at 2

3.
)
  

review as follows:
 
 
Spoke to Mark about his productivity incident that
 
he was 
written up & placed on probation for.  Mark insists that he a
l-
ways works & shares his knowledge and always has.
 
 
We also spoke about self improvement.  Mark has never pr
o-
actively taken steps to improve himself.  We spoke about ce
r-
tifying & Mark tho
ught he would certify just after the start of 
the New Year.
 
 
We spoke about his probation & when he would come off of 
it.  I told him that it would be determined by his performance, 
self improvement & attitude.
 
 
We spoke about his attitude and that it 
needed to improve.  
Mark had an angry attitude throughout the review.
 
 
(
GC Exh. 18 at 4.
)
 
 

 
In January 2011, Baugher retook the welding certification 
test, but did not pass the overhead welding portion of the test 
be
cause the beginning and end of the welds were not complet
e-
ly filled in.
18
  
(
Tr. 175.
)
  
Baugher did not attempt to retake the 
certification test, in part because he had trouble finding times 
when both he and Benboe were available.  
(
Tr. 176 (noting that 
Benb
oe switched to the night shift a few days after Baugher 
failed the welding test in January 2011).
)
  
Nevertheless, b
e-
tween January and March 2011, Relco assigned Baugher to 
work 60

70 percent of his time repairing an Amtrak 200, an 
assignment that required 
Baugher to perform welding tasks.  
(
Tr. 181

182.
)
  
Relco managers also did not speak to Baugher 
again about the weaknesses or goals listed on his performance 
review, or otherwise indicate that they were unhappy with his 
performance.
19
  
(
Tr. 184, 338.
)
 
9. 
Relco terminates Baugher
 
On March 11, Benboe asked Baugher to come to the office, 
where Crall notified Baugher that Relco was terminating 

improvement on the deficiencies listed in his performance r
e-
                                        
                  
 
17
 

her had a 60
-
 
to 90
-
day period to obtain his welding certificate.  See Tr. 76

77.  No such 

 
18
 
This was not the first time that Baugher failed the welding certif
i-
cation test, as he failed the test on three
 
other occasions between 2007 
and September 2010.  Tr. 196; see also Tr. 173 (noting that as in Jan
u-
ary 2011, Baugher passed the vertical
-
up portion of the welding test in 
late 2008, but did not pass the overhead welding part of the test).  Relco 
managemen
t did not advise Baugher to retake the welding certification 

performance evaluation.  Tr. 173

174. 
 
19
 
Also in this timeframe, Baugher began attending meetings regar
d-
ing the possibility of b
ringing another union (the IBEW) to Relco.  Tr. 
186

187.  There is no evidence, however, that Relco supervisors or 
agents were aware of this renewed union activity.
 
vi
ew.
20
  
(
Tr. 69, 182, 389; GC Exh. 29.
)
  
As Baugher was lea
v-
ing the office, he asked Benboe if he had any problems with 

,
 

know they [were] going to do this myself until about a half 

(
Tr. 1
85, 339.
)
 
Baugher applied for unemployment compensation after he 
was terminated.  
(
Tr. 187

188.
)
  
During the unemployment 
compensation hearing, Crall (who participated to represent 
Relco) asserted that Baugher had until the end of the 1
st 
quarter 
of the ye
ar to complete his weld test.  
(
Tr. 190.
)
  
Baugher had 
never heard about such a deadline before.  
(
Tr. 190.
)
 
C. 
Charles Newton
 
1. Newton engages in protected activities and testifies 
 

 
Charles Newton began working as a fabricator at 
Relco on 
November 24, 2008.  
(
GC Exh. 17; Tr. 95.
)
  
In 2009, Newton 

organize the employees at Relco.  
(
Tr. 98.
)
  
Newton also shared 
his opinion about the Union with his supervisor, Foreman Jim 
Cro

-
handed tactics probably had 
a lot to do with the Union coming to the 
C
ompany.  
(
Tr. 100.
)
 
Shortly before the unfair labor practice trial handled by 
Judge Schmidt, Crall approached Newton (who had previously 
requested a day o
ff because of the trial) and asked if he would 


w-

testimony.  
(
Tr. 101.
)
 
On 
September 15, Newton testified as a witness for the Ac
t-
ing General Counsel in the unfair labor practice trial handled by 
Judge Schmidt.  
(
Tr. 100; GC Exh. 33.
)
  
As previously noted, 
Newton testified about a nondisclosure agreement that Relco 
asked employee
s to sign, and the warnings that employees r
e-
ceived about needing to speak with Bachman if they refused to 
do so.  
(
Tr. 105; GC Exh. 33 at 344

347; see also GC Exh. 36 
at 15 (noting that Newton denied seeing a memorandum that 
Relco asserted that it posted 
in August 2010 to rescind the no
n-
disclosure agreement).
)
  
Bachman was present in the courtroom 
when Newton testified, and had an opportunity to listen to 

time) review a statement that Newton provi
ded to the Union 
and the affidavit that Newton provided to the Acting General 
Counsel.  
(
Tr. 102

104; see also GC Exhs. 19, 20.
)
 
2. Union election held at Relco
 
On October 20, the Board held an election at Relco to assess 
whether a sufficient number of emp
loyees supported the Union.  
(
Tr. 36.
)
  
Newton served as an observer for the Union at the 
election, and in that capacity attended a briefing with Crall, 
Foreman Jeff Dalman
,
 
and an NLRB agent about the proc
e-
dures that would be used during the election.  
(
T
r. 106

107.
)
  
A 
                                        
                  
 
20
 
Bachman made the decision to terminate Baugher after speaking 
informally with some superv
isors, but did not consult with Benboe or 

Baugher did after his performance review.  Tr. 70, 73, 339.   
 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
304
 
majority of employees voted against bringing the Union to 
Relco.
 
3. Relco disciplines Newton for lack of productivity
 
On November 29, Newton received a work order to make a 
rear headlight (for a cab) similar to the front headlight on a 
loco
motive.  Since the work order was unclear, Newton di
s-
cussed it with Cronin, who suggested that Newton look at the 
locomotive headlight, which was located in a different part of 
the shop (approximately 150 feet away from where the cab was 
located).  
(
Tr. 10
8.
)
  
Accordingly, Newton walked from the 
locomotive to the cab to compare the headlights, and back 
again, passing Crall twice along the way.  
(
Tr. 109, 387

388.
)
  
Crall asked Newton what he was doing, and Newton
 
responded 
that he was building a headlight.  
(
Tr. 405 (noting that Crall 

told Crall the locomotive that Newton was working on).
)
  
 
A few minutes later, Cronin warned Newton that he needed 
to be 
careful and should not walk around any more because 
Newton was being watched.  When Newton responded that he 
was simply walking over to inspect the cab headlight, Cronin 

(
Tr. 109.
)
  
 
Later in
 
the day, a coworker asked Newton for assistance 
with bending a remote box.  Newton agreed, and went to get his 

i-
mately 50 feet away.
21
  
(
Tr. 109

110.
)
  
While Newton was on 
his way to get his gloves,
 
Benboe approached him and asked 
what he was doing.  When Newton explained that he was going 
to assist a coworker, Benboe responded that Crall had observed 
Newton walking around too much.  Newton advised Benboe 
that he was willing to list his steps on a pi
ece of paper to prove 
what he was doing, prompting Benboe to tell Newton to drop 

Newton.  
(
Tr. 112.
)
 
When Newton completed his shift and was clocking out, 
Cronin handed him a piece of paper that 
read as follows:
 
 
This letter is to document the verbal warning you received on 
November 29, 2010, in regards to your lack of productivity.
 
 
Any further occurrences will result in disciplinary actions, up 
to and including termination.  
 
 
(
GC Exh. 21; Tr. 
112.
)
  
Relco also prepared a memorandum 
(signed by Crall, Benboe, and Cronin) that asserted that Ne
w-
ton took 5 hours to complete tasks that should have taken 2 
hours, and noted that Crall and Benboe observed Newton wal
k-
ing around the shop.  
(
R. Exh. 1 (lis
ting the tasks of fixing 
three
 
cracks on a batter box lid, straightening the side of a battery 
box, and pulling 
two
 
windows; the headlight assembly task was 
not listed).
)
  
Newton had never before been disciplined while 
employed at Relco, or told by any sup
ervisor that he needed to 
speed up or increase his productivity.  
(
Tr. 113, 118.
)
   
 
                                        
                  
 
21
 
It was not uncommon for Relco employees to assist each other 
with certain jobs.  
If a foreman was not available to assign someone, 
employees approached each other directly to ask for assistance.  Tr. 
110

111.
 

 
On December 22, Crall met with Newton to give Newton his 
performance review.
22
  
(
Tr. 113; GC Exh. 17.
)
  
Relco gave 




three
 
areas: 
attitude; volume of acceptable work; and meeting deadlines.  
(
GC Exh. 17 at 1.
)
  
Relc

and quality of work were very poor, and added that Newton 
needed to stay on task and not walk around the shop.  Relco set 
goals for Newton to improve his attendance, obtain his welding 
certification and stay on task.  
(
GC Exh. 17 at 3.
)
  
Crall advised 
Newton that he would not be receiving a raise.  
(
Tr. 116.
)
  

 
 
Spoke to Charley about some questionable attendance and he 
challenged that his attendance was better than re
ported.  
 
 
We talked about work ethic & the previous write up for wa
n-
dering & lack of productivity.  Charley claims that he does 
not wander & is always working.  This needs to be monitored 
& improved immediately.
 
 
We spoke about the need to have proper too
ls so he can do his 
job correctly and he needed them for the New Year.
 
 
We spoke about the need for Charley to continue bettering 
himself & that he needed to weld certify in the 1
st
 
quarter of 
the year.
23
 
 

 
 
(
GC
 
Exh. 17 at 4.
)
 
 
Newton contested parts of his review when he met with 
Crall.  First, Newton maintained that his attendance record was 
inaccurate, as he had fewer absences than the amount stated by 
Relco.  
(
Tr. 114

115, 131.
)
  
Crall subsequently confirmed 
that 

was acceptable.  
(
Tr. 406.
)
  

claims that he had a bad attitude and welded poorly.
24
  
Crall did 
not provide Newton with any examples of those alleged def
i-
cienc
ies.  
(
Tr. 115.
)
  
Newton did agree that he needed to make 
more of an effort to notify a supervisor before helping cowor
k-
ers on the shop floor.  
(
Tr. 116.
)
 

 
From January to March 2011, Newton primarily worked on 
the TR
E DART project.  In connection with that project, Relco 
employees refurbished two
-
story passenger rail cars, including 
the interiors, sidewalls, ceiling, floors, seats, air
-
conditioning, 
brakes and electrical components. 
(
Tr. 96; see also Tr. 119 
                                        
                  
 
22
 
Newton did not receive a performance review in 2008 or 2009.  
Tr. 114.
 
23
 
There is no evidence that Crall shared his notes with
 
Newton.  In 
any event, Newton did attempt the weld certification test in 2010 (at 
some point before his performance review), but the test was voided due 
to an equipment failure.  Tr. 120, 136

137.
 
24
 
Newton denied that Crall told him that he needed to pass
 
a weld 
certification test, and also denied that Crall specified a deadline for 
obtaining such a certification.  Instead, according to Newton, Crall 

 
 RELCO LOCOMOTIVES
,
 
INC
.
 
 
305
 
(noting 
that several employees were assigned to the TRE 
DART project).
)
 
Newton also spent 4 or 5 days doing electrical 
work on another project.  
(
Tr. 97.
)
  
No welding was required 
for either assignment.  
(
Tr. 96, 120.
)
  
Foreman Dragan Jankovic 
complimented the ele
ctrical work that Newton and his co
l-
leagues performed in this time period.  
(
Tr. 140

141.
)
  
Newton 
did not receive any negative feedback or criticism from his 
supervisors at any point after his December 2010 performance 
review.
 
25
  
(
Tr. 121.
)
 
6. Relco termi
nates Newton
 
On March 11, 2011, Cronin contacted Newton during his 

(
Tr. 123.
)
  
Crall told Newton that he was being terminated b
e-
cause his production did not increase despite being on prob
a-
tion si
nce his performance review.
26
  
Newton responded that he 
had remained busy and did not stand around and talk like half 
of the employees in the shop were doing, but Crall reiterated 
that Newton did not meet production standards.  
(
Tr. 124, 390

391.
)
  
Crall di
d not mention any examples of poor performance 


(
Tr. 124.
)
  
Crall gave Newton a 
termination letter that stated as follows:
 
 
On December 22, 2010, you were put on probatio
nary e
m-
ployment because of specific deficiencies as noted in your 
evaluation of the same date.  As of today sufficient improv
e-
ment has not been made on these deficiencies, and cons
e-
quently your employment is hereby terminated.  
 
 
(
GC Exh. 22.
)
 
D. Disparate
 
Treatment Evidence

Baugher and Newton
 
As evidence of disparate treatment, the Acting General 

files.  Below, I have described the patterns that are apparent in 
those records regarding certain ty
pes of employment actions.
 
1. Verbal warnings for productivity
 
Relco has a very limited track record of giving employees 
verbal warnings for poor productivity (or conduct that would 
result in poor productivity).  In June 2009, Relco issued a ve
r-
bal warning
 
to Nicholas Renfrew for engaging in horseplay that 
raised concerns about employee safety and shop productivity.  
(

asserting 
 
that 
 
he 
 
did 
 
not 
 
engage in horseplay as alleged).
)
  
In 
 
                                        
                  
 
25
 
Also in this timeframe, Newton attend
ed meetings regarding the 
possibility of bringing another union (the IBEW) to Relco.  Tr. 121

123.  There is no evidence, however, that Relco supervisors or agents 
were aware of this renewed union activity.
 
26
 
Newton had never before been told that he was o
n probation.  Tr. 
125, 140.  I credit Newton on this point because his testimony is co
r-
roborated by his performance review, which does not indicate that 
Relco was placing Newton on probation.  See GC Exh. 17.
 
March 2011
 
(and thus after most of the relevant events in this 
case), Relco gave verbal warnings to two employees for poor 
productivity or inconsistent performance.  
(
See GC Exhs. 37(a) 
(employee J.R., on March 14, 2011); (m) (employee C.M., on 
March 9, 2011).
)
 
2. S
uspensions for safety violations
 
Consistent with the testimony presented during trial, Relco 
has an established track record of issuing verbal warnings to 
employees who violate its blue flag policy.  
(
See GC Exh. 
37(g)

(h) (employees D.G. and W.D.); but se
e GC Exh. 37(z) 
(employee M.D. was suspended for 3 days in July 2011 for 
committing a second blue flag violation).
)
 
There is no clear pattern of discipline for other safety viol
a-
tions, as Relco has addressed some safety violations by issuing 
verbal warning
s,
27
 
and has addressed other safety violations 
with suspensions.
28
  
The record does not include an example of 
formal discipline issued to an employee (other than Baugher) 
for smoking in an enclosed space or for failing to wear a hard 
hat.  
 
3. Discharges for
 
poor productivity and lack of a 
 
welding certification
 
When Relco discharged Baugher and Newton, it cited their 
poor productivity and their failure to obtain their welding cert
i-
fications.
29
  
(
See GC Exh.
 
29 (citing deficiencies listed in 


GC Exh. 17).
)
  

r-
mance reviews state as follows in section C (r
equired i
m-
provement or correction needed) and D (goals set for the next 
performance period) of the review: 
 
                                        
                  
 
27
 
See GC Exhs. 37(c), (t) (warnings to employee
 
M.Dr. and to Ric
h-
ard Pace for crossing tracks without permission while switching was 
occurring); (k) (warning to employee G. J. for performing paint repairs 
in an improper location and near employees who might not be wearing 
protective equipment); (l)
 
(wa
rning to employee C. B. for not following 
procedure in the water treatment building; and (r)
 
warning to Nicholas 
Renfrew for horseplay in the shop). 
 
28
 
See GC Exh. 37(b) (employee S. D. suspended for 3 days for not 
wearing a safety harness while operating 
the JLG lift); (i) (employee D. 
J. suspended for 2 days for not following switching procedures (in the 
form of not properly clearing a unit)); and (q) (employee K. S. su
s-
pended for 3 days for reckless driving on company property).  I have 
also considered t
he fact that Relco suspended employee M. D. for 3 
days in July 2011 for committing a second blue flag violation, but that 
suspension carries less weight in my analysis since it occurred after 
Baugher and Newton were discharged.
 
29
 

ance review stated that he was on 



a-

uch as staying on task, organization of workstation, 
problem solving, being proactive, judgment and decisions, recognize 
and facilitate improvements, and fulfillment of goals); GC Exh. 26 (in 

d 

 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
306
 
 
Employee 
 
Hire Date 
 
Growth Potential 
(GP)
 
Required 
Improvement 
(Section C)
 
Goals (Section D)
 
Mark Baugher 
 
Hired 

 
March 2007
 
GP: Performance 
Pl
ateau 
 
(see GC Exh 18)
 
Received su
s-
pension for job 
performance
 
Certify for welding 
requirements 
 
Keep work are clean 
and organized
 
Charles Newton
 
Hired 

 
November 
2008
 
GP: Performance 
Plateau 
 
(see GC Exh. 17)
 
None
 
Attendance
30
 
Weld test
 
Stay on task
 
 
I identified 
four
 
employees who received performance r
e-
views in December 2010 that identified deficiencies similar to 

state as follows:
 
 
Employee
 
Hire Date
 
Growth Potential
 
Required 
Improvement 
(Sect
ion C)
 
Goals (Section D)
 
S.C. 
 
Hired 

 
June 2009
 
GP: Performance 
Plateau 
 
(see GC Exh. 6)
 
None
 
Become a certified 
welder
 
Improve attendance
 
Speed up production 
level
 
J.R. 
 
Hired 

 
June 2010
 
GP: Performance 
Plateau 
 
(see GC Exh. 9)
 
None
 
Become a certified
 
welder
 
Improve attendance
 
Improve speed of 
production
 
J.N. 
 
Hired 

 
April 2010
 
GP: Performance 
Plateau 
 
(see GC Exh. 10)
 
None
 
Drastically
 
improve 
attendance
 
Be more proactive in 
workplace
 
Become a certified 
welder
 
M.D. 
 
Hired 

 
April 2010
 
GP: Perform
ance 
Plateau 
 
(see GC Exh. 15)
 
Stay on a
s-
signed work 
task
 
Work on fabrication 
skills
 
Become a certified 
welder
 
 
Unlike Baugher and Newton, none of the 
four
 
employees listed 
above was discharged because of the deficiencies identified in 
their performance 
reviews.
31
  
 
                                        
                  
 
30
 

d-
ance was at an acceptable level.  Tr. 406.
 
31
 
Of the employees that Relco discharged between 2008 and March 
2011 (excluding the
 

case), the majority of those employees were discharged for absenteeism 
(see GC Exhs. 38(a)

(e), (h), (k)

(q), (s)

(t), (v)

(aa), (cc)

(ff), (jj)

In addition, although Relco attempted to distinguish Baugher 
and Newton from these 
four
 
employees by asserting that 
Baugher and Newton had been employed at Relco for a longer 
time period without improving their skills, that argument is 
undermin
ed by the growth potential assessments that Relco 
made in its December 2010 performance reviews.  In those 
reviews, Relco indicated that Baugher, Newton, and the 
four
 
employees I have identified were similarly situated in their skill 
development because Re
lco gave each employee (including 
Baugher and Newton) performance plateau growth potential 
ratings.  Perhaps a misnomer, a performance plateau growth 

job skills and knowledge and is actively w
orking on refining 

(
See GC Exh. 4 at 3 (also explai
n-
ing, in another misnomer, that the performance peaking rating 
is appropriate for an employee who has been performing sim
i-
lar tasks for an extended period of time and shows litt
le sign of 
improvement or desire to expand his/her job knowledge or skill 
diversity).
)
  
 
4. Treatment of other employees who testified as witnesses for 

 
Five employees testified as witnesses in the Acting 
General 

-
in
-
chief in the trial handled by Judge Schmidt: 
Mark Baugher; Jonathan Graber; Charles Newton; Jamie 
McKim; and Richard Purdun.  
(
See GC Exhs. 32

35.
)
  
Of those 
five
 
witnesses, only Newton and Baugher have been di
s-
charged.  Tr. 420.
 
Although that fact allows for a somewhat superficial arg
u-
ment that the Respondent did not target all of the Acting Ge
n-


trial were mate
rially different than the actions of the other 
three
 
employee witnesses.
 
Specifically, Baugher and Newton were the only employee 
witnesses who signed a statement for the Union regarding 
comments that Bachman allegedly made in a May 2009 staff 
meeting.  See
 
(
GC Exh. 19.
)
  
Two discriminatees in Judge 

statement.  Id.  As previously noted, the Respondent received a 
copy of the statement to review before cross

examining 
Baugher and Newton in Judge Schm

(
Tr. 102

104, 
150

152.
)
  
 
In addition, Graber and Perdun were openly reluctant wi
t-

Both Graber and Perdun declined to meet with Board agents or 
attorneys before trial until compell
ed to do so by subpoena.  
(
See GC Exh. 32 at pp. 264 (Perdun) and 305 (Graber); see also 
GC Exhs. 30

31.
)
  
Graber openly opposed the Union, and a
d-
mitted that he periodically apprised Relco managers about the 
union organizing campaign.  
(
See GC Exh. 32 at p
p. 308

312.
)
  
                                        
                                        
            
 
(kk), (mm)

(pp), (rr), (uu)

(ww)) or for leaving their shif
t without 
authorization (see GC Exhs. 38(i)

(j)).  One employee was discharged 
for each of the following reasons: poor performance and lack of job 

(see GC Exh. 38(hh)); evidence of using 
a controlled substance (see GC 
Exh. 38(ll); and inability to perform assigned duties (see GC Exh. 
38(qq)
)
.
 
 RELCO LOCOMOTIVES
,
 
INC
.
 
 
307
 
As for Perdun, Judge Schmidt permitted the Acting General 
Counsel to question him as a hostile witness under Rule 611(c) 
of the Federal Rules of Civil Procedure.  
(
See GC Exh. 32 at p. 
267.
)
  
Baugher and Newton, by contrast, did not demonstra
te 
any comparable reluctance to support the Acting General 
Counsel (and the Union) in litigating against Relco in Judge 

32
 
E. 
Richard Pace and Nicholas Renfrew
 
Richard Pace began working as an electrician for Relco in 
February 2009.  
(
Tr. 244

245.
)
  
Nicholas Renfrew also worked 
for Relco as an electrician, joining the company in March 2006.  
(
Tr. 275.
)
 
1. Rumors circulate that coworker Chris Kendall was fired
 
In the morning on December 22, 2010, both Pace and Re
n-
frew reported to work and atten
ded an employee meeting.  Tr. 
245

246, 277.  Pace did not see coworker Chris Kendall at the 
meeting.  Tr. 246.
 
Later that morning, Pace overheard two employees (Richard 
Purdun and another employee) talking about Chris and opining 
that he had been fired.  P


                                        
                  
 
32
 
The Respondent missed the mark when it contended in its posttrial 

admit the
 
transcripts of Baugher, Graber, McKim, Newton, and Pe
r-

Posttrial Br. at 36

38.  First, the Respondent asserts that the testimony 
is hearsay because the Acting General Counsel did not show t
hat  the 
five
 
witnesses were unavailable (per Rule 804(b)(1) of the Federal 
Rules of Evidence regarding admitting prior testimony into evidence as 
an exception to the hearsay rule).  That argument fails because I did not 
admit the transcripts for the truth
 
of the testimony offered there, but 
rather for the nonhearsay purpose of showing that the Relco was on 
notice of the nature of the testimony that the 5 witnesses provided in 

a motive fo
r Relco to react negatively to the testimony of some wi
t-
nesses, but not others). 
 
Second, the Respondent argues that my decision to admit the tra
n-
scripts violated its due process rights.  That argument also fails, b
e-
cause the Respondent was a litigant (ind
eed, the Respondent) in Judge 

-
examine each 
of the 
five
 
witnesses for which I admitted transcripts.  Moreover, since 
I only admitted the transcripts for the limited purpose of showing that 
the Respon


to cross
-
examine the 
five
 
witnesses is somewhat beside the point, since 
the truth of the testimony is not at issue.  Instead, w
hat matters is the 
undisputed fact that the Respondent heard what each witness said in 

 



see GC Ex
h. 36) are not evidence of prope
n-
sity that would be excluded under Rule 404(b) of the Federal Rules of 
Evidence.  To the contrary, the trial transcripts are relevant to show 

s-
sible to the ex
tent that it may contain factual findings that provide 
background for the allegations in my case (as well as findings that 
could serve as evidence that Relco acted with animus in this case, 

).  As 
the trier of fact, I have adhered to those limitations, and I have taken 

to the Board, and thus is only persuasive, nonbinding, authority.
 
belief that Kendall had been fired.  
(
Tr. 246.
)
  
Pace was 
shocked to hear this rumor because Kendall seemed like a good 
employee who did a lot around the shop.
 
33
 
 
(
Tr. 246.
)
 
Pace walked to his unit, where he encountered another e
m-


m-
ployee B. C. that Kendall had been fired, and wondered if Ke
n-
dall
 
had been fired for absenteeism (noting that Kendall had 
been off work the previous day because he played Santa Claus 

(
Tr. 247.
)
  
 
Renfrew also heard the rumor that Kendall had been di
s-
charged, first hearing the rumor from Pace an
d another e
m-
ployee (employee W. L.) who stated that Kendall had been 

(
Tr. 278.
)
  
Like Pace, Renfrew 
was surprised to hear the rumor because Kendall was a friend, 
and also because Kendall had a reputation as Foreman Jeffrey
 

-
to person for assignments.  
(
Tr.  279.
)
  
Renfrew 
and Pace shared their concern that if Relco could fire an e
m-
ployee as well
-
regarded as Kendall, then Relco could fire an
y-
one.  
(
Tr. 279.
)
   
 
Kendall, who was actually at work, but in the paint b
last 
booth (a separate building from the main facility), got wind of 
the rumors that he had been fired when he received a text me
s-
sage from his cousin (employee N. B.) at 9 a.m.  
(
Tr. 222

223 

)
  
Emplo
y-
ee D. K. also texted Kendall to ask if he had been fired.  Ke
n-
dall sent reply text messages during his 9 a.m. break to both N. 
B. and D. K. to state that he had not been fired.  
(
Tr. 224.
)
  
 
Meanwhile, other employees continued to chatter about 
Kendall

two
 
to 
three
 
other 
employees about Kendall during the lunchbreak (from 12 to 
12:30 p.m.), expressing their surprise that Kendall had been 
fired.  
(
Tr. 248, 261, 280

281.
)
  
Pace, Renfrew and many other 
employees felt that it was wrong that Kendall had been fired, 

l-
co was cutting back its operations because it did not have as 
much work lined up for the next year.
34
  
(
Tr. 249

250.
)
  
In an 


n-
deed he had been fired.
35
  
(
Tr. 250

251; see also Tr. 224

225 
                                        
                  
 
33
 
Kendall worked as a switchman at Relco
, joining the company in 
October 2008.  In that capacity, Kendall was responsible for switching 
locomotives in and out of the main facility or paint blast booth.  Tr. 
221.  In the paint blast booth, employees use hot water to blast paint 
and primer off of 
locomotives so they can be repainted.  Tr. 222.
 
34
 
Pace and Renfrew admitted that employees did not talk specifica
l-

termination.  Tr. 263, 293

294.
 
35
 
Relco policy prohibits employees from se
nding text messages or 
using their cell phones while on duty.  Employees may, however, use 
their cell phones while on break.  Tr. 264

265.
 

message from Pace was time
-
stamped as being re
ceived at 1:06 pm.  
Tr. 425, 439.  Pace, however, insisted that he sent the text message 
during his lunchbreak (between 12 and 12:30 p.m.), and added that on 
prior occasions, there was a delay before his text messages reached the 
intended recipient.  Tr. 2
71.
 

message to Kendall.  Relco did not suggest in its termination letter that 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
308
 
(noting that Renfrew did not send any text messages
 
to Ke
n-
dall).
)
 

 
discharge is incorrect
 
A while after the lunchbreak, employee D. K. advised Pace 
that Kendall was at work and was simply working in the paint 
blast booth.  
(
Tr. 251; see also Tr. 221

222
 
(noting that the 
paint blast booth is a separate facility from the main shop).
)
  


hell of a cruel joke on me, sticking me over here 

(
Tr. 
226, 251.
)
  
 
Renfrew, meanwhile, spoke to maintenance man E. C. about 

been fired and was on duty in the paint blast booth.  
(
Tr. 225

226, 279

280.
)
  
After speaking with E. C., R
enfrew made a 
point of telling other employees that Kendall had not been 
fired, and was simply working in the blast booth.  
(
Tr. 280, 
281

282.
)
 
3. Relco management learns about the rumor and 
 
reassures Kendall
 

ffrey Dalman 
noticed that Kendall seemed agitated and asked him what the 


(
Tr. 365, 
370 (noting that Kendall mentioned receiving a text messa
ge).
)
  

(
Tr. 366.
)
 
Crall, who had planned on giving Kendall his performance 
review that day, met with Kendall.  Initially, Kendall was upset 

 

(
Tr. 239, 392.
)
  
Crall assured Kendall that he was not 

calmed down, gave Kendall his performance review.  As part of 
the performance review, Crall advised Kendall that he would be 
receivin
g a raise in salary.  
(
Tr. 226

227, 239

240, 242

243, 
392.
)
  
Kendall thereafter concluded his shift and went home.  
Tr. 240 (noting that Kendall calmed down by the time he left 
work on December 22). 
 
Both Crall and Dalman notified Bachman about their inter
a
c-
tions with Kendall.  Crall also mentioned that Kendall had been 
upset about the rumors that he was going to be fired.  
(
Tr. 366

367, 392.
)
  

asked him to save the text messages on his cell phone because 
Bach
man wished to meet with him (Kendall) and see the me
s-
sages the next morning.  
(
Tr. 227, 367.
)
 
In the early morning on December 23, Bachman, Crall and 
Dalman met with Kendall, who showed Bachman the text me
s-

ntioned that 
Renfrew had asked employee E. C. if Kendall had been fired.  
                                        
                                        
            
 
Pace improperly sent a text message while on duty.  To the contrary, 
Relco merely asserted that Pace violated
 

See GC Exh. 5.  In addition, the inherent probabilities relating to the 


n-

 
show when the text was received (not sent), since 
Kendall was the message recipient.
 
(
Tr. 228

230, 394.
)
  
Bachman reiterated that Kendall was d
o-
ing a good job and was not going to be fired, and stated that he 
would take care of the matter.
 
36
  
(
Tr. 229

231, 394.
)
 
4. P
ace and Renfrew discharged for spreading 
 
malicious rumors
 
Later on December 23 (at approximately 8:30 a.m.), Dalman 

f-
fice (where Bachman and Crall were waiting).  
(
Tr. 252

253.
)
  
Bachman asked Pace
 
to tell him about the rumors involving 
Kendall, and Pace replied that everyone in the shop knew about 
the rumor.  
(
Tr. 254.
)
  
Pace acknowledged that he sent Kendall 
a text message to ask if he (Kendall) had been fired.  When 
Bachman asked Pace if he thoug
ht it was right to send Kendall 
the message, Pace answered that he did not see a problem with 
it because Kendall was a friend and Pace wanted to find out if 

(
Tr. 254.
)
  
Bachman disagreed, asserting that sp
reading malicious rumors 

being.  Bachman added that he would not tolerate the spreading 
of malicious rumors, and informed Pace that his employment 
with Relco was terminated.  
(
Tr. 255; see also GC
 
Exh. 5 (D
e-
cember 23, 2010 letter given to Pace, stating that he was being 

76 at p. 20, par. 13 (Relco employee manual, identifying 
spreading malicious rumors as unacceptable conduct that can 
r
esult in disciplinary action up to and including termination).
)
 

him on the shop floor and instructed him to report to Bac
h-

(
Tr. 
283.
)
  
Bachman asked Renfrew about the rumors concerning 
Kendall, and Renfrew explained that once he learned from 
employee E. C. that the rumor was false, he tried to stop the 
rumors by telling employees that Kendall had not been fired.
37
  
(
Tr. 283

284.
)
  
Bachma
n responded that in his view, Renfrew 

malicious rumors.  
(
Tr. 284.
)
  
Bachman then informed Renfrew 
that he was terminated and should collect his tools and leave 
the property.  
(
Tr. 284

286; s
ee also GC Exh. 23 (December 
23, 2010 letter given to Renfrew, stating that he was being te
r-



request for unemployment compensation, Crall
 
reiterated that 
Renfrew was discharged spreading malicious rumors and vi
o-

)
 
38
 
                                        
                  
 
36
 
Kendall was reluctant to show Bachman his cell phone because he 
viewed it as his personal phone, and also because he felt the matter had 
been resolved.  Tr. 227

228.  A
lthough Crall and Bachman testified 
that Kendall was still upset on December 23 (see Tr. 394), I have cre
d-

on December 22 (see Tr. 239).  Since Crall reassured Kendall on D
e-
cember 22 that
 
he was not going to be terminated, and also advised him 
that he would be receiving a raise, it stands to reason that Kendall 
would not have been upset when he returned to work on December 23.  
 
37
 
Renfrew explained that he asked employee E. C. about the ru
mor 
because E. C. works in multiple buildings, and thus Renfrew thought E. 
C. would know what was happening.  Tr. 284.  
 
38
 
Both Pace and Renfrew noted that on other occasions when r
u-
mors circulated around the shop (about the Union or other issues), 
 RELCO LOCOMOTIVES
,
 
INC
.
 
 
3
09
 
Complaint Allegations
 
The consolidated complaint alleges that Relco violated the 
National Labor Relations Act by:
 
 
1. threatening Charles Newton, 
on or about November 29, 
2010, that he was being watched (in violation of Section 
8(a)(1) of the Act);
 
 
2. discharging Richard Pace and Nicholas Renfrew on or 
about December 23, 2010, because they engaged in protected 
concerted activities by discussing the
ir concerns that a 
coworker (Chris Kendall) had been fired (in violation of Se
c-
tion 8(a)(1) of the Act);
 
 
3. issuing a written warning to Mark Baugher on or about 
November 1, 2010, for workplace misconduct that allegedly 
occurred on September 13, 2010 (in 
violation of Section 
8(a)(1), (3) and (4));
 
 
4. suspending Baugher on or about November 1, 2010, for 
workplace misconduct that allegedly occurred on September 
13 and October 26, 2010 (in violation of Section 8(a)(1), (3) 
and (4));
 
 
5. issuing a documented 
verbal warning to Newton on or 
about November 29, 2010, for alleged lack of productivity (in 
violation of Section 8(a)(1), (3) and (4));
 
 
6. issuing unfavorable performance evaluations to Baugher 
and Newton on or about December 22, 2010 (in violation of 
Se
ction 8(a)(1), (3) and (4));
 
 
7. placing Baugher and Newton on probation on or about D
e-
cember 22, 2010 (in violation of Section 8(a)(1), (3) and (4)); 
and 
 
 
8. discharging Baugher and Newton on or about March 11, 
2011 (in violation of Section 8(a)(1), (3) 
and (4)).
 
 
(
See GC Exh. 1(m), pars. 5

9.
)
 
Legal Standards
 
A. 
Witness 
C
redibility
 
A credibility determination may rely on a variety of factors, 
including the context of the witness

 
testimony, the witness

 
demeanor, the weight of the respective evidence, es
tablished or 
admitted facts, inherent probabilities and reasonable inferences 
that may be drawn from the record as a whole.  
Double D Co
n-
struction
, 339 NLRB 303, 305 (2003); 
Daikichi Sushi
, 335 
NLRB 622, 623 (2001) (citing 
Shen Automotive Dealership 
Group
,
 
321 NLRB 586, 589 (1996)), enfd. 56 Fed. Appx. 516 
(D.C. Cir. 2003); see also 
Roosevelt Memorial Medical Center
, 
348 NLRB 1016, 1022 (2006) (noting that an ALJ may draw an 
adverse inference from a party

s failure to call a witness who 
may be reasonably be
 
assumed to be favorably disposed to a 
party, and who could reasonably be expected to corroborate its 
version of events, particularly when the witness is the party

s 
                                        
                                        
            
 
Bachman
 
responded by appearing at a staff meeting to talk about the 
issue.  Bachman did not follow that approach to address the rumors that 
Kendall had been discharged.  Tr. 260

261, 289

290.  Renfrew was not 
aware of any employees ever being disciplined or termi
nated for 
spreading rumors. Tr. 290.
 
agent).  Credibility findings need not be all
-
or
-
nothing propos
i-
tions

indeed, 
nothing is m
ore common in all kinds of judicial 
decisions than to believe some, but not all, of a witness

 
test
i-
mony.  
Daikichi Sushi
, 335 NLRB at 622.
 
B. 
The
 
8(a)(1) V
iolations
 
Under Section 7 of the Act, employees have the right to e
n-
gage in concerted activities for
 
their mutual aid or protection.  
Section 8(a)(1) of the Act makes it unlawful 
for an employer 
(via statements, conduct, or adverse employment action such as 
discipline or discharge) 
to interfere with, restrain, or coerce 
employees in the exerci
se of the 
rights guaranteed in S
ection 7
.  
See 
Brighton Retail, Inc.
, 354 NLRB 441, 447 (2009).
 
The test for evaluating whether an employer

s conduct or 
statements violate Section 8(a)(1) of the Act is whether the 
statements or conduct have a reasonable tendency to 
interfere 
with, restrain or coerce union or protected activities.  
KenMor 
Electric Co.
, 355 NLRB 
1024
, 
1027
 
(2010) (noting that the 
employer

s subjective motive for its action is irrelevant); 
Y
o-
shi

s Japanese Restaurant, Inc.
, 330 NLRB 1339, 1339 fn. 3 
(20
00) (same); see also
 
Park N

 
Fly, Inc.
, 349 NLRB 132, 140 
(2007).  
 
The discipline or discharge of an employee violates Section 
8(a)(1) of the Act if the employee was engaged in activity that 

e

v-
ity, the concerted activity was protected by the Act, and the 
discharge was motivated 
by the employee

s protected, concer
t-
ed activity.  
Correctional Medical Services
, 356 NLRB 
277, 
278
 
(2010) (cit
ing 
Meyers Industries
, 268 NLRB 493, 497 
(1984), remanded sub
 
nom. 
Prill v. NLRB
, 755 F.2d 941 (D.C. 
Cir. 1985), cert. denied 474
 
U.S. 948 (1985), supplemented 281 
NLRB 882 (1986), affd. sub nom.
 
Prill v. NLRB
, 835 F.2d 1481 
(D.C. Cir. 1987), cert. denied 
487 U.S.
 
1205 (1988)
)
.
  
If the 
General Counsel makes such an initial showing of discrimin
a-
tion, then the respondent may present evidence, as an affirm
a-
tive defense, demonstrating that it would have taken the same 

s protected activity.  
See 
Timekeeping Systems, Inc.
, 323 NLRB 244, 244 (1997).
 
Regarding activities that qualify as concerted activities, false 
and inaccurate employee statements are protected under the Act 
unless they are malicious.  However, 
knowingly
 
f
alse stat
e-
ments are defined as malicious, and are therefore not protected.  
Central Security Services
, 315 NLRB 239, 243 (1994).
 
C. 
The
 
8(a)(3) and (4)
 
V
iolations
 
The legal standard for evaluating whether an adverse e
m-
ployment action violates 
Section 8(a)(3) or (4) of 
the Act is 
generally set forth in 
Wright Line
, 251 NLRB 1083, 1089 
(1980), enfd. 662 F.2d 899 (1
st 
Cir. 1981), cert. denied 455 
U.S. 989 (1982).  To sustain a finding of discrimination, the 
General Counsel must make an initial sho
wing that a substa
n-
tial or motivating factor in the employer

s decision was the 
employee

s union or other protected activity.  
Pro
-
Spec Pain
t-
ing, Inc.
, 339 NLRB 946, 949 (2003).  The elements commonly 
required to support such a showing are union or protect
ed co
n-
certed activity by the employee, employer knowledge of that 
activity, and animus on the part of the employer.  
Consolidated 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
310
 
Bus Transit, Inc.
, 350 NLRB 1064, 1065 (2007), enfd. 577 F.3d 
467 (2d Cir. 2009).  If the General Counsel makes the required 
i
nitial showing, then the burden shifts to the employer to prove, 
as an affirmative defense, that it would have taken the same 
action even in the absence of the employee

s union or protected 
activity.  Id
.
 
at 1066; 
Pro
-
Spec Painting
, 339 NLRB at 949; 
Bally

s Atlantic City
, 355 NLRB 
1319
, 
1321
 
(2010) (explaining 
that where the General Counsel makes a strong initial showing 
of discriminatory motivation, the respondent

s rebuttal burden 
is substantial), enfd.
 
646 
F.3d
 
929
 
(D.C. Cir.
 
2011
).  The Ge
n-
eral Counsel 
may offer proof that the employer

s reasons for 
the personnel decision were false or pretextual.  
Pro
-
Spec 
Painting
, 339 NLRB at 949 (noting that where an employer

s 
reasons are false, it can be inferred that the real motive is one 
that the employer desire
s to conceal

an unlawful motive

at 
least where the surrounding facts tend to reinforce that infe
r-
ence.) (citation omitted).  However, Respondent

s defense does 
not fail simply because not all the evidence supports its defense 
or because some evidence tends
 
to refute it.  Ultimately, the 
General Counsel retains the burden of proving discrimination.  
Park N

 
Fly, Inc.
, 349 NLRB at 145 (citations omitted).
 
The 
Wright Line
 
standard does not apply where there is no 
dispute that the employer took action against t
he employee 
because the employee engaged in activity that is protected u
n-
der the Act.  In such a single motive case, the only issue is 
whether the employee

s conduct lost the protection of the Act 
because the conduct crossed over the line separating protec
ted 
and unprotected activity.  
Phoenix Transit System
, 337 NLRB 
510, 510 (2002), enfd. 63 Fed. Appx. 524 (D.C. Cir. 2003).  
Specifically, when an employee is disciplined or discharged for 
conduct that is part of the res gestae of protected concerted 
activi
ties, the pertinent question is whether the conduct is suff
i-
ciently egregious to remove it from the protection of the Act.  
Aluminum Co. of America
, 338 NLRB 20 (2002).  In making 
this determination, the Board examines the following factors: 
(1)
 
the place 
of the discussion; (2) the subject matter of the 
discussion; (3) the nature of the employee

s outburst; and (4) 
whether the outburst was, in any way, provoked by an emplo
y-
er

s unfair labor practice. 
Stanford Hotel
, 344 NLRB 558, 558 
(2005) (citing 
Atlantic
 
Steel Co.
, 245 NLRB 814, 816 (1979)).
 
Discussion and Analysis
 
A.
 
Credibility Findings
 
My credibility findings are generally incorporated into the 
findings of fact that I set forth above.  My observations, ho
w-

witnesses were 
poised, forthright and composed when they testified.  To the 

n-
sistent in their testimony, the inconsistencies related to colla
t-
eral matters or matters beyond the scope of their pers
onal 
knowledge
39
 
that did not undermine their overall credibility.  
 

r-
ing their testimony with documentation (such as disciplinary 
                                        
                  
 
39
 
As indicated in my findings of fact, Baugher occasionally strayed 
into testifying about matters beyond his personal knowledge.  I did not 

v-
er, Baugh

 
records and performance reviews) that they prepared or a
p-
proved (Bach
man and Crall), and also had trouble recalling 
details without the assistance of leading questions (Benboe).
40
  


about a particular issue, Re

rationalizations for the inconsistencies that were not believable 

 
B.
 
Mark Baugher
 
1.
 
The November 1, 2010 written warning, suspension 
 
and probation
41
 
As previously noted, the 
Acting General Counsel alleges that 
Relco unlawfully discriminated against Baugher by giving him 
a written warning (for the September 13 incident), suspending 
him and placing him on probation on November 1, 2010 (citing 
violations that allegedly occurred o
n September 13 and October 
26) because Baugher supported the Union and gave testimony 
under the Act.  Those allegations are covered by the familiar 
Wright Line
 
standard, which requires the Acting General Cou
n-
sel to 
make an initial showing that 

ion or other 
protected activity was 
a substantial or motivating factor in 
Re
l-

 
I find that the Acting General Counsel did make an initial 
showing of discrimination.  Relco managers learned that 
Baugher was going to testif

Baugher (on September 14) asked Benboe for time off so he 
could testify.  Further, when Baugher did testify the next day 
(on September 15), Bachman was present and was able to hear 

at Baugher provi
d-
ed to the NLRB, and also review a statement that Baugher 
submitted to the Union regarding an incident involving Bac
h-
man that occurred in May 2009.  Based on that sequence of 
events, there is no dispute that Baugher engaged in Union and 
pro
tected activities, and there is no dispute that Relco had 
knowledge of those activities.  The Acting General Counsel 
also presented sufficient evidence of animus, as the record 
shows that Relco provided shifting reasons for giving Baugher 
a written warning
 
for the September 13 incident, and disc
i-
plined Baugher less than 2 months after learning of his union 
                                        
                  
 
40
 
Benboe also had to backtrack from his testimony that he observed 
Baugher commit safety infractions on September 13, 2010, after he was 
confronted with his admission (found in his affidavit) that he did not 
see the 
alleged infractions on September 13 and simply signed the 
disciplinary paperwork. 
 
41
 
In the complaint, the Acting General Counsel alleged that Relco 
placed Baugher on probation on December 22 (the same date as 

rial testimony esta
b-

the Acting General Counsel did not amend its complaint to correct the 


ion was fully litigated during the trial.  

a-

correct date of November 1).  See 
Pergament United Sales
, 296 NLRB 
at
 
335 (

It is well settled that the Board may find and
 
remedy a viol
a-
tion even in the absence of a specified
 
allegation in the complaint if the 
issue is closely
 
connected to the subject matter of the complaint
 
and has 
been fully litigated
.

 
 RELCO LOCOMOTIVES
,
 
INC
.
 
 
311
 
and protected activities, and less than 2 weeks after the union 
election was held.  See 
Medic One, Inc.
, 331 NLRB 464, 475 

Evidence of suspiciou
s timing, false reasons given in 
defense, failure to adequately investigate alleged misconduct, 
departures from past practices, tolerance of behavior for which 
the employee was allegedly fired, and disparate treatment of the 
discharged employees all suppor
t inferences of animus and 
discriminatory motivation.

North Carolina License 
Plate Agency #18
, 346 NLRB 293, 294 (2006), enfd. 243 Fed. 
Appx. 771 (4
th 
Cir. 2007) (suspicious timing of adverse e
m-
ployment action can provide strong evidence of an 

animus); 
Master Security Services
, 270 NLRB 543, 552 (1984) 
(animus demonstrated where an employer used a multiplicity of 
reasons to justify disciplinary action).
 

failed to show 
that it w
ould have taken the same 
adverse 
action 
against Baugher 
even in the absence of 

union 
and
 
protected activit
ies.  The blue flag violation that Baugher co
m-
mitted on October 26 is essentially undisputed,
42
 
and standing 
alone would have supported a ver

past practices and its admissions during trial.
43
  
I also found 
that Relco believed that Baugher committed a safety violation 
on September 13 by failing to wear his hard hat, and planned to 
issue a separate warning for that viol
ation.  
 
With that being stated, however, I still find that Relco fell 
short in establishing its affirmative defense, primarily because 
the alleged workplace misconduct that Relco ultimately cited in 
support of its ultimate decision to warn and suspend 
Baugher 
and place him on probation is not credible.
44
  
Specifically, b
e-





transformed significantly.  Indeed, instead of consistently mai
n-
taining that Baugher failed to wear his hard hat, Relco added 
new claims that Baugher improperly smoked in a confined 
space (inside the B
-
cab) 
and demonstrated poor performance by 
repeatedly loitering while on duty.  Furthermore, the credibility 

13 is undermined by the fact that no one in management bot
h-
ered to speak to Baugher about the a
lleged misconduct (among 
other things, in the interest of safety and avoiding penalties that 
                                        
                  
 
42
 
Baugher admitted his own blue flag violation, but suggested that 
his coworker also committed a blue flag violation on the same date.  I 

not in fact certain that his coworker failed to r
emove his blue flag, and 
no other evidence supported the proposition that another coworker 
committed a blue flag violation on October 26.
 
43
 
Indeed, the Acting General Counsel does not contend that the ve
r-
bal warning for the blue flag violation was unlawful
.  The Acting Ge
n-

s-
pension and probation (which were also predicated, in part, on the blue 
flag violation).
 
44
 
I emphasize that I am not ruling that Relco could never discipline 
(via warning, 
suspension and/or probation) an employee for the types 
of workplace violations that it alleged Baugher committed.  Rather, I 

violations on September 13 are not credible and thus cannot establi
sh 
an affirmative defense under 
Wright Line
. 
 

smo
k
ing regulations).
45
  
In short, I find that Relco embellished 

ber 13 to justify 
the written warning, suspension and probation that it imposed.  

find that the Acting General Counsel demonstrated that Relco 
discriminated against Baugher in violation of Sect
ion 8(a)(
4
), 
(
3
)
,
 
and (1) when it warned Baugher for misconduct that alle
g-
edly occurred on September 13, suspended Baugher and placed 
him on probation.
 
2.
 

 
The complaint also alleges that Relco violated the Act
 
by 
giving Baugher a negative performance review on December 


and relied on that prior (unlawful) discipline to justify its dec
i-
sion to den
y Baugher a pay raise and to support its assertion 
that Baugher needed to improve his job performance.  
(
See GC 
Exh. 18 at p. 3 (secs
.
 
C and E).
)
  
The performance review that 
Relco gave Baugher is tainted by its reliance on the unlaw
ful 
November 1 discipline, and thus also violates the Act.  See 
Care Manor of Farmington, Inc.
, 318 NLRB 725, 726 (1995) 
(explaining that a decision to discipline or discharge an e
m-
ployee is tainted if the decision relies on prior discipline that 
was unlaw
ful); 
Dynamics Corp.
, 296 NLRB 1252, 1253

1254 
(1989) (same), enfd. 928 F.2d 609 (2d Cir. 1991).   
 
A brief analysis using the 
Wright Line
 
framework supports 
my conclusion.  As summarized above (in section B(1)), 
Baugher engaged in union and protected acti
vities, and Relco 
was aware of those activities.  Animus is established not only 
by the circumstantial evidence regarding the suspicious timing 

that Relco took against Baugher on November 1.
  
The Acting 
General Counsel therefore made an initial showing of discrim
i-
nation.  
 

would have given Baugher a negative performance review irr
e-
spective of his union and protected activities fails (as 
stated 
above) because Relco explicitly relied on the unlawful Nove
m-
ber 1 discipline as a significant predicate for giving Baugher a 
negative performance review.  I therefore find that Relco u
n-
lawfully discriminated against Baugher (in violation of Section 
8(a)(
4
), (
3
)
,
 
and (1)) by giving him a negative performance 
review on December 22.
 
                                        
                  
 
45
 

Baugher because its former attorneys warned against taking discipl
i-
nary action with the union election approaching.  While perhaps Relco 
did de
lay taking formal disciplinary action against employees (such as 
employee K. S., see GC Exhs. 37(o)

(q)) until after the election, it 
defies logic that Relco would adopt any anything goes attitude towards 
safety violations (or smoking violations that could
 
result in penalties) in 
the workplace and refrain from taking even the basic step of verbally 
correcting employees about ongoing misconduct.  Consistent with my 

employee K. S. about drivi
ng recklessly in a company parking lot 
shor
t
ly before the election, and also advised K. S. that Relco would 
take some sort of corrective action to address the misconduct.  See GC 
Exh. 37(p). 
 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
312
 

 
Finally (as to Baugher), the complaint alleges that Relco u
n-
lawfully discriminated against Baugher in violation of the Act 
by term
inating him on March 11, 2011.  Once again, the Acting 
General Counsel made an initial showing of discrimination.  

(see section B(1), supra), and the Acting General Counsel pr
e-
sented sufficient ev
idence of animus insofar as (among other 
things) Relco unlawfully disciplined Baugher on November 1, 
and unlawfully gave Baugher a negative performance review 
on December 22.  
 
In light of the initial showing of discrimination, the burden 
shifted to Relco 
to show that it would have terminated Baugher 
even in the absence of his union and protected activities.  On 
that issue, Relco maintained that it terminated Baugher because 
he did not address deficiencies (job performance and the lack of 
a welding certific
ation) that Relco identified when it placed him 
on probation.
46
  
 

for terminating Baugher are pretexts for discrimination.  First, 

i-
ciencie
s identified in his performance review is tainted because 
as previously noted, the performance review (and the Nove
m-
ber 1 discipline on which it relied) was unlawful.  Second, Re
l-

obtain his weld
ing certification does not ring true because Re
l-

welding certification required immediate attention or could 
serve as a basis for some sort of  adverse employment action if 
it was not obtained.  In
stead, Relco merely listed the welding 
certification as a goal that Baugher should work toward.
47
  

four
 
other employees who had both poor job perfo
r-
mance/productivity and lacked welding certifications in 
D
e-
cember 2010, none of those employees were placed on prob
a-
tion or discharged because of those deficiencies.  See findings 
of fact, section D(3), supra.  And fourth, there is no evidence 

m-
mitted any 
workplace infractions during the time period b
e-
tween the start of his probation (November 1) and the date of 
his discharge (March 11, 2011).  Accordingly, I find that Relco 

discharge, and I fin
d that the Acting General Counsel met its 
burden of proving that Relco unlawfully discriminated against 
Baugher by discharging him in violation of Section 8(a)(3), (4)
,
 
and (1) of the Act.
 
                                        
                  
 
46
 

 
placed on probation on December 22 in connection with his perfo
r-
mance review.  See GC Exh. 29.  Trial testimony established, however, 
that Baugher was placed on probation on November 1, the same date of 
his suspension and warning.
 
47
 
To be sure, Baugher su
ggested that he might try to obtain his 


performance review).  Relco did not have any strict deadlines for 
Baugher
 
(or other employees) to obtain a welding certification, and 
continued to assign Baugher welding jobs even though he was not 
certified.
 
C
.
 
Charles Newton
 
1.
 
The November 29, 2010 threat and verbal warnin
g 
 
The Acting General Counsel alleges that on November 29, 
2010, Relco unlawfully threatened Newton by telling him that 
he was being watched, and also unlawfully discriminated 
against Newton by giving him a documented verbal warning 
because Newton supporte
d the Union and gave testimony under 
the Act.  
 

s-
signed him a work task (building a headlight) that required 
Newton to walk back and forth between two locations in the 
main shop.  While Newton was in the mi
dst of completing that 
assignment, Cronin advised him that he should be careful and 
not walk around the shop because he was being watched.  Ne
w-
ton also testified that later in the day, Benboe challenged Ne
w-
ton to explain what he was working on at the time,
 
noting that 
Crall had advised him (Benboe) that Newton was walking 
around the shop too much.  See findings of fact, section C2.  

t-
ted, because the Respondent did not call Cronin as a witness, 
and B
enboe (who was called by Relco as a witness) did not 
testify about the conversation with Newton.
 

e-
mark to Newton (to be careful because he was being watched) 
ran afoul of Section 8(a)(1) of the Act.  A
lthough Cronin may 
have been a friendly messenger, the message to Newton was 
that Relco management was giving additional scrutiny to Ne
w-

n-
dency to
 
interfere with, restrain or coerce 
Newton (or an
y re
a-
sonable employee) in the exercise of his Section 7 rights, b
e-
cause the logical inference was that Newton was being targeted 
because of his recent union activities and testimony as a wi
t-

See 
Golden State Foods Corp.
, 340 NLRB 382, 385 (2003) 


 
As for the documented verbal warning that Newton received 
later in the day on Novemb
er 29, the 
Wright Line
 
standard go
v-
erns whether that warning was discriminatory in violation of 
the Act.  I find that the Acting General Counsel made an initial 
showing of discrimination.  Relco managers were aware that 
Newton was going to testify in Judge
 

September 2010, a fact that prompted Crall to ask Newton if he 

attorneys.  When Newton testified on September 15, Bachman 

iewed the aff
i-
davit that Newton provided to the NLRB, and also reviewed a 
statement that Newton submitted to the Union regarding an 
incident involving Bachman that occurred in May 2009.  In 
addition, Relco management was aware that Newton served as 
an obse
rver for the Union during the election on October 20.  
Based on that sequence of events, it is clear that Newton e
n-
gaged in union and protected activities, and it is also clear that 
Relco had knowledge of those activities.  The Acting General 
Counsel also 
presented sufficient evidence of animus, in the 


 RELCO LOCOMOTIVES
,
 
INC
.
 
 
313
 
and protected activities (in September and October 2010) and 
the November 29 disciplin
e.  
See
 
North Carolina License Plate 
Agency #18
, 346 NLRB at 294 (explaining that the timing of an 
adverse employment action in relation to protected concerted 

 

fense, Relco asserts that its 
verbal warning to Newton was warranted because Newton 

proffered explanation for the discipline suffers from significant 
credibility problems.  First, Relco chose n
ot to call Cronin as a 

i-

s-
signments on November 29, as well as what he (Cronin) said to 

s a 

o-

regarding the November 29 allegations involving Newton.  See 
Roosevelt Memorial Medical Center
, 348 NLRB 
at 
1022 (no
t-
ing that an ALJ m
ay draw an adverse inference from a party

s 
failure to call a witness who may be reasonably be assumed to 
be favorably disposed to a party, and who could reasonably be 
expected to corroborate its version of events, particularly when 
the witness is the part
y

s agent)
.  
 
Second, a finding of pretext is supported by the fact that Re
l-
co made (at best) a bare
-

productivity before deciding to discipline him.  When Crall had 
concerns after seeing Newton walking in the main shop, he d
id 

s-
signment beyond the locomotive associated with the assig
n-
ment.  Similarly, when Benboe confronted Newton later in the 
day about what assignment Newton was doing, Benboe did 
nothing to verify Newton

coworker.  Such a failure to investigate is strong evidence of 
pretext.  See 
Rood Trucking Co.
, 342 NLRB 895, 899 (2004); 
Golden State Foods Corp.
, 340 NLRB at 385.  Because of 

nation for its actions, I find 
that Relco failed to establish an affirmative defense, and I find 
that Relco did discriminate against Newton in violation of Se
c-
tion 8(a)(3), (4)
,
 
and (1) of the Act when it disciplined Newton 
on November 29. 
 
2.
 

ember 22, 2010 performance review 
 
and probation
 
The complaint also alleges that Relco violated the Act by 
giving Newton a negative performance review and placing 

r-
mance review, Relco repeated the claim
s that it used to disc
i-
pline Newton on November 29, asserting that Newton worked 
at a slow speed and needed to stay on task and not walk around 
the shop.  In addition, Relco relied on those claims to justify its 
decision to deny Newton a pay raise, and its
 
decision to place 
Newton on probation.  
(
See GC Exh. 17 at pp. 3

4 (secs
.
 
D and 

see also GC Exh. 22 (termination letter, asserting that Newton 
was placed on probation on December 22 based on 
deficiencies 
in his performance review).
)
  
The performance review and 

i-
ance on the unlawful November 29 discipline, and therefore 
violate the Act.  See 
Care Manor of Farmington, Inc.
, 318 
NLRB at 7
26 (explaining that a decision to discipline or di
s-
charge an employee is tainted if the decision relies on prior 
discipline that was unlawful); 
Dynamics Corp.
, 296 NLRB at 
1253

1254 (same).
 
The 
Wright Line
 
framework supports my conclusion.  As 
summarized a
bove (in section C(1)), Newton engaged in union 
and protected activities, and Relco was aware of those activ
i-
ties.  Animus is established not only by the circumstantial ev
i-

unlawful threat and d
isciplinary action that Newton received 
from Relco on November 29.  The Acting General Counsel 
therefore made an initial showing of discrimination.  
 

a negative performance review and placed him o
n probation 
because of poor productivity and his lack of a welding certific
a-


e-
fense, the evidence shows that Relco explicitly relied on
 
the 
unlawful November 29 discipline as a significant predicate for 
giving Newton a negative performance review.  I also note that 
although Relco maintains that it placed Newton on probation on 
December 22, Newton credibly testified (without rebuttal) that
 
Relco managers never told him that he was on probation, and 

r-

which state that Newton was being placed on probation.  The 
assertion in 

placed on probation on December 22 therefore does not ring 
true, and in fact suggests that the probation was imposed wit
h-

g-


f-
firmative defense falls well short of the mark, I find that Relco 
unlawfully discriminated against Newton (in violation of Se
c-
tion 8(a)(3), (4)
,
 
and (1)) by giving him a negative performance 
review December 22 and placing him on p
robation (whenever 
that in fact occurred).
 

 
Finally, the complaint alleges that Relco unlawfully discri
m-
inated against Newton in violation of the Act by terminating 
him on March 11, 2011.  Once again, the Acting Gen
eral Cou
n-
sel made an initial showing of discrimination.  Relco was aware 

section C(1), supra), and the Acting General Counsel present 
sufficient evidence of animus insofar as (among other thi
ngs) 
Relco unlawfully threatened and disciplined Newton on N
o-
vember 29, and unlawfully gave Newton a negative perfo
r-
mance review on December 22 and placed Newton on prob
a-
tion.  
 
Given the initial showing of discrimination, Relco needed to 
show that it woul
d have terminated Newton even in the absence 
of his union and protected activities.  On that issue, Relco 
mai
n
tained that it terminated Newton because he did not a
d-
dress deficiencies (work speed/productivity and the lack of a 
welding certification) that Re

r-
formance review.
 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
314
 

for terminating Newton are pretexts for discrimination.  First, 

i-
ciencies identified in his 
performance review is tainted because 
as previously noted, the performance review and probation (and 
the November 29 discipline on which they relied) were unla
w-

because he did not obtain his welding
 
certification does not ring 

review that the welding certification required immediate atte
n-
tion or could serve as a basis for some sort of adverse emplo
y-
ment action if it was not obtained.  Instead
, Relco merely listed 
the welding certification as a goal for Newton to shoot for in 
the next evaluation period.
48
  

r-
mance reviews identify 
four
 
other employees who had both 
poor job performance/productivity and lacked welding c
ertif
i-
cations in December 2010, none of those employees were 
placed on probation or discharged because of those deficie
n-
cies.  See findings of fact, section D(3), supra.  And fourth, 

d-
ard, or that h
e committed any workplace infractions during the 
time period between his receiving his performance review on 
December 22 his discharge on March 11, 2011.  To the contr
a-
ry, the only feedback that Newton received (from supervisor 
Jankovic) about his performa
nce was positive. Accordingly, I 
find that Relco failed to establish an affirmative defense regar
d-

Counsel met its burden of proving that Relco unlawfully di
s-
criminated against Newton by discharging
 
him in violation of 
Section 8(a)(3), (4)
,
 
and (1) of the Act.
 
D
.
 
Richard Pace and Nicholas Renfrew
 
The complaint alleges that Relco violated Section 8(a)(1) of 
the Act by discharging Richard Pace and Nicholas Renfrew on 
or about December 23, 2010, because
 
they engaged in protected 
concerted activities in the form of discussing their concerns that 
coworker Chris Kendall had been fired.  To make an initial 
showing of such a violation, the Acting General Counsel nee
d-
ed to show that: Pace and Renfrew engaged i
n activity that is 



decisions to discharge Pace and Renfrew were motivate
d by 

 
protected, concerted activity.  
See  
Corre
c-
tional Medical Services
, 356 NLRB 
at 278
.  
 


discussions (and texts, as
 
to Pace) with other employees do not 


m-
ployees seek to initiate or to induce or to prepare for group 
action, as well as individual empl
oyees bringing truly group 

Meyers Indu
s-
tries
, 281 NLRB 882, 887 (1986), 
affd. sub nom.
 
Prill v. NLRB
, 
835 F.2d 1481 (D.C. Cir. 1987), cert. denied 487 U.S.
 
1205 
                                        
                  
 
48
 
Relco did not have any strict deadlines for Newton (or other e
m-
ployees) to obtain a welding certification.
 
(1988
).  In 
Meyers
, the Board also recognized that
 
at its ince
p-
tion, concerted activity only involves a speaker and a listener, 

preliminary step to employee self
-

the conversation had some relation to initiating, indu
cing or 
preparing for group action in the interests of employees.  Id. 
(quoting 
Root
-
Carlin, Inc.
, 92 NLRB 1313, 1314 (1951)
,
 
and 
Vought Corp.
, 273 NLRB 1290, 1294 (1984), enfd. 788 F.2d 
1378 (8
th
 
Cir. 1986)).  Notably, the object or goal of initiating, 
inducing or preparing for group action does not have to be sta
t-
ed explicitly when employees communicate.  See 
Whittaker 
Corp.
, 289 NLRB 933, 933 (1988)
.
  
Instead, a concerted obje
c-
tive may be inferr
ed from a variety of circumstances in which 
employees might discuss or seek to address concerns about 
working conditions, including, but not limited to: a single e
m-
ployee speaking out at a staff meeting about the lack of wage 
increases (see 
Whittaker Corp.
, 289 NLRB at 934); an emplo
y-
ee talking with coworkers and a manager about his belief that 
the employer gave preferential treatment to some employees 
when making driving assignments (see 
Rock Valley Trucking 
Co.
, 350 NLRB 69, 69 (2007)); or an employee dis
cussing 
recent disciplinary action with coworkers (see 
Bryant Health 
Center, Inc.
, 353 NLRB 739, 749 (2009)
)
.  
 
Based on the preceding authority, I find that Pace and Re
n-
frew were indeed engaged in concerted activities when they 
communicated with other emp
loyees about their concern that 


the collective employee concern about job security at Relco, 
because if Kendall (by all accounts, a go
od employee) could be 
fired, then all employee jobs were at risk.  It matters not that 
Pace and Renfrew had not yet taken their concerns to manag
e-
ment

their discussions with coworkers were indispensable 
initial steps along the way to possible group action.
49
  
 
I also find that the Acting General Counsel met its burden of 
proving the remaining elements of its initial showing that Relco 
discharged Pace and Renfrew in violation of Section 8(a)(1).  It 
is undisputed that Pace and Renfrew spoke to other employees
 
about their (incorrect) belief that Kendall had been fired.  The 

n-

and Renfrew), and in fact decided to discharge Pace and Re
n-
frew because
 
Relco believed that their discussions about Ke
n-

n-
duct (specifically, the policy against spreading malicious r
u-
mors).
50
  

m-
                                        
                  
 
49
 
Recently,
 
the Board determined that an employer may not nip 
concerted activity in the bud by preemptively discharging an employee 
before the employee has discussions with coworkers about working 
conditions.  See 

, 356 NLRB 
516, 518

519
 
(2011) 
(emp
loyee discharged before she could speak to coworkers about pe
r-
ceived wage disparities).  That recent authority underscores the fact that 
preliminary conversations between employees about working cond
i-
tions are indispensable steps towards group action, and 
thus are the
m-
selves concerted activities.
 
50
 
During trial, Relco suggested that it also discharged Pace because 
he sent a text message to Kendall while he (Pace) was on duty.  Al
t-
hough there is some suggestion that Relco has abandoned that position 
 RELCO LOCOMOTIVES
,
 
INC
.
 
 
315
 
munications with their cowork
ers were protected by the Act.  

false, there is no evidence that either Pace or Renfrew were 
aware of that fact when they spoke about the issue with other 
employees.  See 
Central Security Services
, 315 NLRB at 243 
(explaining that while knowingly false statements are malicious 
and thus not protected, false statements standing alone (i.e., 
statements that are not knowingly false) are protected under the 
Act).  Further, once Pace and Renfrew learned 
that Kendall was 
still employed, they stopped spreading the rumor and Renfrew 
took the additional step of correcting other employees who 
continued to believe that Kendall had been fired.  
 

was thei
r protected concerted activities (discussing the concern 

initial showing of discrimination stands and no further analysis 
is required.  See 
Correctional Medical Services
, 356 NLRB 
at 
278

279
.  I th
erefore find that Relco violated Section 8(a)(1) of 
the Act when it discharged Pace and Renfrew on December 23 
because of their protected concerted activities.
 
C
ONCLUSIONS OF 
L
AW
 
1. By issuing a written warning to, suspending, and placing 
Mark Baugher on p
robation on or about November 1, 2010, 
Relco violated Section 8(a)(
4
), (
3
)
,
 
and (1) of the Act. 
 
2. 
By 
threatening Charles Newton on or about November 29, 
2010, that he was being watched, Relco violated Section 8(a)(1) 
of the Act.
 
3. By issuing a documente
d verbal warning to Newton on or 
about November 29, 2010, for alleged lack of productivity, 
Relco violated Section 8(a)(
4
), (
3
)
,
 
and (1) of the Act.
 
4. By issuing unfavorable performance reviews to Baugher 
and Newton on or about December 22, 2010, Relco vi
olated 
Section 8(a)(3), (4)
,
 
and (1) of the Act.
 
5. By placing Newton on probation on or about December 
22, 2010, Relco violated Section 8(a)(3), (4)
,
 
and (1) of the Act.
 
6. By discharging Richard Pace and Nicholas Renfrew on or 
about December 23, 2010, be
cause they engaged in protected 
concerted activities by discussing their concerns that a cowor
k-
er (Chris Kendall) had been fired, Relco violated Section 
8(a)(1) of the Act.
 
                                        
                                        
            
 
(see R. 
Posttrial Br. at 35

36, arguing that Pace was discharged for 
spreading false rumors; but see id. at 10, 34, asserting that Pace viola
t-
ed company policy by texting Kendall while on duty), I note that I did 
not credit the explanation that Relco discharged Pa
ce because he sent 
his text while on duty.  Relco did not mention any texting violation in 
the termination letter that it gave to Pace, or in the subsequent hearing 

d-
ings of fact sec
.
 
E(4), s

establish that he (or Relco) ever determined that Pace indeed sent his 
text message to Kendall while he was on duty.  While Bachman did 

p.

n-
tained some information about when Pace sent the text to Kendall.  See 
findings of fact sec
.
 

m-

offered rationale for 
discharging Pace is a pretext.  See 
Rood Trucking Co.
, 342 NLRB at 
899; 
Golden State Foods Corp.
, 340 NLRB at 385.  
 
7. By discharging Mark Baugher and Charles Newton on or 
about March 11, 2011, Relco
 
violated Section 8(a)(3), (4)
,
 
and 
(1) of the Act.
 
8
. 
The unfair labor practices stated in 
C
onclusions of 
L
aw 1

7 above are unfair labor practices that affect commerce within 
the meaning of Section 2(6) and (7) of the Act.
 
R
EMEDY
 
Having found that the Res
pondent has engaged in certain u
n-
fair labor practices, I shall order it to cease and desist therefrom 
and to take certain affirmative action designed to effectuate the 
policies of the Act.
 
The Respondent having unlawfully disciplined Baugher (on 
November 1
, with a written warning,
51
 
suspension and prob
a-
tion) and Newton (on November 29, with a documented verbal 
warning), and having unlawfully given unfavorable perfo
r-
mance reviews to both Baugher and Newton (on December 22), 
I shall require 
the
 
Respondent to r
escind the disciplinary a
c-
tions
 
and performance reviews
 
and 
post an
 
appropriate notice.
 
The Respondent, having discriminatorily discharged e
m-
ployees Mark Baugher, Charles Newton, Richard Pace, and 
Nicholas Renfrew, must offer them reinstatement and make 
th
em whole for any loss of earnings and other benefits.  Bac
k-
pay shall be computed in accordance with 
F. W. Woolworth 
Co
., 90 NLRB 289 (1950), with interest at the rate prescribed in 
New Horizons
,
 
283 NLRB 1173 (1987), compounded daily as 
prescribed in 
Kentu
cky River Medical Center, 
356 NLRB 
6
 
(2010).
 
On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
52
 
O
RDER
 
The Respondent, Relco Locomotives, Inc., Albia, Iowa, its 
officers, agents, successors, and 
assigns, shall
 
1. Cease and desist from
 
(a) Discharging, disciplining or otherwise discriminating 
against any employee for supporting the Brotherhood of Rai
l-
way Signalmen or any other union.
 
(b) Discharging, disciplining or otherwise discriminating 
against
 
any employee for giving testimony under the Act.
 
(c) Discharging, disciplining or otherwise discriminating 
against any employee for engaging in concerted activities pr
o-
tected by Section 7 of the Act.
 
(d) Threatening employees to be careful because they ar
e b
e-
ing watched because they support the Union or gave testimony 
under the Act. 
 
(e) Giving employees unfavorable performance reviews b
e-
cause they support the Union or gave testimony under the Act.
 
                                        
                  
 
51
 
As previously noted, the written warning that Relco issued to 
Baugher (regarding alleged misconduct on September 13
) is unlawful 
because it contains assertions that are not credible.  The warning must 

Baugher violated company policy by failing to wear a hard hat on Se
p-
tember 13.   
 
52
 
If no excepti
ons are filed as provided by Sec. 102.46 of the 

m-
mended Order shall, as provided in Sec. 102.48 of the Rules, be adop
t-
ed by the Board and all objections to them shall be deemed waived for 
al
l purposes.
 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
316
 
(f) In any like or related manner interfering with, restra
ining, 
or coercing employees in the exercise of the rights guaranteed 
them by Section 7 of the Act.
 
2. Take the following affirmative action necessary to effe
c-
tuate the policies of the Act.
 

Mark 
Baugher, Charles Newton, Richard Pace, and Nicholas 
Renfrew full reinstatement to their former jobs or, if their  jobs 
no longer exist, to substantially equivalent positions, without 
prejudice to their seniority or any other rights or privileges 
previously
 
enjoyed.
 
(b) Make Mark Baugher, Charles Newton, Richard Pace, and 
Nicholas Renfrew whole for any loss of earnings and other 
benefits suffered as a result of the discrimination against them, 
in the manner set forth in the remedy section of the decision.
 
(c

e-
move from its files any reference to the unlawful disciplinary 
actions, performance reviews and discharges, and within 3 days 
thereafter notify the employees in writing that this has been 
done and that
 
the disciplines, performance reviews and di
s-
charges will not be used against them in any way.
 
(d) 
Preserve and, within 14 days of a request, or such add
i-
tional time as the Regional Director may allow for good cause 
shown, provide at a reasonable place des
ignated by the Board 
or its agents, all payroll records, social security payment re
c-
ords, timecards, personnel records and reports, and all other 
records, including an electronic copy of such records if stored 
in electronic form, necessary to analyze the a
mount of backpay 
due under the terms of this Order.
 
(e) Within 14 days after service by the Region, post at its f
a-
cilities in Albia, Iowa, copies of the attached notice marked 

Appendix.

53
 
Copies of the notice, on forms provided by the 
Regional Director fo
r Region 18, after being signed by the R
e-

Respondent and maintained for 60 consecutive days in co
n-
spicuous places including all places where notices to employees 
are customarily posted. In additio
n to physical posting of paper 
notices, the notices shall be distributed electronically, such as 
by email, posting on an intranet or an internet site, and/or other 
electronic means, if the Respondent customarily communicates 
with its employees by such mean
s. Reasonable steps shall be 
taken by the Respondent to ensure that the notices are not a
l-
tered, defaced, or covered by any other material. In the event 
that, during the pendency of these proceedings, the Respondent 
 
                                        
                  
 
53
 
 
If this Order is enforced by a judgment of a United States court of 

a-

g-
ment of the United States Court of Appe
als Enforcing an Order of the 

 
has gone out of business or closed the
 
facility involved in these 
proceedings, the Respondent shall duplicate and mail, at its 
own expense, a copy of the notice to all current employees and 
former employees employed by the Respondent at any time 
since November 1, 2010.
 
(f) Within 21 days after
 
service by the Region, file with the 
Regional Director a sworn certification of a responsible official 
on a form provided by the Region attesting to the steps that the 
Respondent has taken to comply.
 
APPENDIX
 
N
OTICE 
T
O 
E
MPLOYEES
 
P
OSTED BY 
O
RDER OF THE
 
N
AT
IONAL 
L
ABOR 
R
ELATIONS 
B
OARD
 
An Agency of the United States Government
 
 
The National Labor Relations Board has found that we violated 
Federal labor law and has ordered us to post and obey this notice.
 
FEDERAL LAW GIVES YO
U THE RIGHT TO
 
Form, join, or assist
 
a union
 
Choose representatives to bargain with us on your b
e-
half
 
Act together with other employees for your benefit and 
protection
 
Choose not to engage in any of these protected activ
i-
ties.
 
 
W
E WILL NOT
 
discharge, discipline or otherwise discriminate 
against any of you for supporting the Brotherhood of Railroad 
Signalmen or any other union.
 
W
E WILL NOT
 
discharge, discipline or otherwise discriminate 
against any of you for giving testimony under the National 
Labor Relations Act (the Act).
 
W
E WILL NOT
 
di
scharge, discipline or otherwise discriminate 
against any of you for engaging in concerted activities that are 
protected under Section 7 of the Act.
 
W
E WILL NOT
 
threaten employees that they should be careful 
and that they are being watched because they sup
port the union 
or gave testimony under the Act.
 
W
E WILL NOT
 
give employees unfavorable performance r
e-
views because they support the union or gave testimony under 
the Act.
 
W
E WILL NOT
 
in any like or related manner interfere with, r
e-
strain, or coerce you in 
the exercise of the rights guaranteed 
you by Section 7 of the Act.
 
W
E WILL
,
 
within 14 days from the date of this Order, 
offer 
Mark Baugher, Charles Newton, Richard Pace, and Nicholas 
Renfrew
 
full reinstatement to their former jobs or, if those jobs 
no long
er exist, to substantially equivalent positions, without 
prejudice to their seniority or any other rights or privileges 
previously enjoyed
.
 
W
E WILL
 
make Mark Baugher, Charles Newton, Richard 
Pace, and Nicholas Renfrew whole for any loss of earnings and 
oth
er benefits resulting from their discharge, less any net inte
r-
im earnings, plus interest compounded daily.
 
 RELCO LOCOMOTIVES
,
 
INC
.
 
 
317
 
W
E WILL
,
 
within 14 days from the date of this Order, remove 
from our files any reference to the unlawful disciplines, pe
r-
formance reviews and discha
rges of Mark Baugher, Charles 
Newton, Richard Pace, and Nicholas Renfrew, and 
WE WILL
, 
within 3 days thereafter, notify each of them in writing that this 
has been done and that the disciplines, performance reviews 
and discharges will not be used against th
em in any way.
 
 
R
ELCO 
L
OCOMOTIVES
,
 
I
NC
.
 
 
 
 
